            Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 1 of 65




                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                     Waco Division


BEL POWER SOLUTIONS INC.,

                Plaintiff,

       v.                                              Civil Action No. 6:21-cv-655

MONOLITHIC POWER SYSTEMS, INC.,                        JURY TRIAL DEMANDED

                Defendant.




                                         COMPLAINT

       Bel Power Solutions Inc., (“Bel Power”), through its counsel, brings this Complaint against

Monolithic Power Systems, Inc. (“MPS”) for the infringement of U.S. Patent Nos. 6,936,999,

6,949,916, 7,000,125, 7,049,798, 7,080,265, and 7,456,617 (collectively, the “Patents-in-Suit”)

and alleges as follows.


                                        THE PARTIES

       1.       Plaintiff Bel Power is a corporation organized under the laws of the state of

Delaware, having a place of business at 2390 Walsh Avenue, Santa Clara, California 95051. Bel

Power is a wholly owned subsidiary of Bel Fuse Inc. (“Bel Fuse”), which is a corporation

organized under the laws of the State of New Jersey with its principal place of business located at

206 Van Vorst St., Jersey City, New Jersey 07302. Bel Fuse is a publicly traded corporation that
              Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 2 of 65




designs, manufactures, and markets a broad set of products that power, protect, and connect

electronic circuits.


         2.       Upon information and belief, Defendant MPS is a corporation organized under the

laws of the State of Delaware having multiple regular and established places of business, with

employees and offices located across the United States.


         3.       Many of the likely infringing activities of MPS are conducted confidentially. A

reasonable opportunity for discovery will likely yield additional evidence of infringement of the

Patents-in-Suit both in this judicial district and throughout the country. The allegations herein are

based on evidence located after reasonable searches of publicly available information.


                                   JURISDICTION AND VENUE

         4.       This is a civil action that includes claims for damages and injunctive relief under

the Patent Laws of the United States, 35 U.S.C. § 1, et seq., including but not limited to 35 U.S.C.

§ 271, for the infringement of the Patents-in-Suit by MPS.


         5.       This Court has original jurisdiction over this action pursuant to 28 U.S.C. §§ 1331

and 1338(a).


         6.       General personal jurisdiction over MPS is proper in this District because, upon

information and belief, MPS has engaged in systematic and continuous business activities in

Texas.


         7.       Upon information and belief and subject to a reasonable opportunity for discovery,

MPS has committed, aided, abetted, contributed to, and induced infringement of the Patents-in-

Suit across the United States and specifically within this District. Upon information and belief,


                                                   2
            Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 3 of 65




MPS derives substantial revenue from its sale of power modules that infringe one or more

apparatus claims of the Patents-in-Suit and are specifically designed to be used in a manner that

infringes one or more of the system and method claims of the Patents-in-Suit (“Infringing

Products”) sold in Texas through its extensive network of distributors in the state and this District.

Upon information and belief, MPS has sold, is selling and offers to sell Infringing Products across

the entirety of Texas and specifically in this District through one or more authorized resellers

including but not limited to: Mouser Electronics, located in Mansfield, Texas; WPG Americas,

located in Allen, Texas; Future Electronics, located in Austin, Texas; Future Electronics, located

in Dallas, Texas; Future Electronics, located in El Paso, Texas; Avnet, Inc. located in Austin,

Texas; Avnet, Inc., located in Dallas, Texas; Avnet, Inc., located in Houston, Texas.


       8.       MPS’s systematic and continuous business activities in Texas and this District

include employing at least four individuals in this District: Jason Bone, located in Hutto, Texas;

Roberto “G.,” located in Austin, Texas; Sam Robinson, located in Austin, Texas; and Victor

Gallagher, located in Austin, Texas. MPS also employs two individuals elsewhere in Texas: Dan

Tanoury, located in Plano, Texas; Frank Xi, located in Plano, Texas. Upon information and belief,

many of these employees reside in Texas, including this District, primarily to serve end users or

sell and offer to sell Infringing Products to customers in this District, and MPS specifically intends

to hire employees located in Texas generally and this District specifically to carry out the business

of MPS including the aforementioned infringing activities. Upon information and belief, MPS’s

systematic business ties to Texas and this District are so integral and systematic that the company

is currently hiring a Senior Application Engineer to provide onsite support of local, key customers

who purchase Infringing Products located in Austin and the surrounding areas in this District.




                                                  3
             Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 4 of 65




        9.       Additionally, this Court has specific jurisdiction over MPS because the company

purposefully directed its infringing activities at Texans in this District via its aforementioned

distributors and employees in this state; this suit’s claim arises out of the direct, induced, and

contributory infringement of the Patents-in-Suit as a result of MPS’s infringing activity in Texas,

including the sale and offer for sale of its Infringing Products in Texas; and asserting personal

jurisdiction against an infringer with such strong ties to the jurisdiction is manifestly reasonable

and fair.


        10.      MPS directly infringes at least one or more of the claims of each of the Patents-in-

Suit through its sale, offer for sale, and/or use of its Infringing Products throughout the United

States and also in this District. For example, MPS commits acts of direct infringement when it

sells and offers for sale its Infringing Products through MPS’s website. By accessing this website,

residents and entities throughout the Unites States and this District can learn about and download

information on MPS’s Infringing Products. MPS’s website also allows consumers in this District

to buy the Infringing Products directly from MPS and includes detailed pricing information. The

website includes a shopping cart feature that, upon information and belief, allows residents and

entities in this District to customize their order and then purchase Infringing Products directly from

MPS and have the Infringing Products shipped to locations within this District. And even if a

resident or entity within this District does not use the ordering process described above, MPS’s

website includes links that allow users in this District to discuss the Infringing Products with an

MPS engineer or get a quote to make a direct purchase in this District after further direct contact

with MPS sales personnel.


        11.      MPS further commits acts of direct infringement when it uses its Infringing

Products in a manner that infringes at least one or more claims of each of the Patents-in-Suit as


                                                  4
          Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 5 of 65




alleged herein and further described in the representative claim charts (Exhibits G – L)

incorporated into this pleading. For example, MPS uses its products at in-person and virtual

tradeshows in the United States and available in this District to demonstrate to its customers and

potential customers how the Infringing Products can be used in a manner that infringes the Patents-

in-Suit. Moreover, MPS commits acts of direct infringement when it tests its Infringing Products

in a manner that infringes the Patents-in-Suit. MPS operates one or more testing laboratories where

its employees use the Infringing Products in a manner that infringes the Patents-in-Suit. MPS

further sells and offers for sale these infringing services to its customers in the United States and

this District for the purposes of designing and implementing systems and methods that use the

Infringing Products in a manner that infringes at least one or more claims of each of the Patents-

in-Suit. MPS maintains testing reports from these laboratories on its website, where they are used

to sell and offer to sell the Infringing Products to customers in the United States and this District.

Further, MPS works closely with its customers, collaborating with them to jointly create Infringing

Products that infringe the asserted method claims of the Patents-in-Suit, for example by designing

and configuring devices sold by MPS into Infringing Products that perform the asserted method

claims of the Patents-in-Suit.


       12.     MPS committed—and continues to commit—acts of indirect infringement in this

District by inducing its customers, distributors, and resellers to use its Infringing Products in a

manner that infringes at least one or more of the claims of each of the Patents-in-Suit as alleged

herein and further described in the representative claim charts (Exhibits G – L) incorporated into

this pleading. For example, MPS makes available on its website one or more design tools that

direct customers in the United States and this District to use the Infringing Products in a manner

that   infringes   one    or     more   claims   of    the   Patents-in-Suit   Patent.    See,   e.g.,



                                                  5
           Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 6 of 65




https://www.monolithicpower.com/en/design-tools/design-tools.html (last accessed on June 16,

2021). MPS further offers technical support to customers in the United States and this District

directing its customers to use its Infringing Products in a manner that infringes one or more claims

of each of the Patents-in-Suit. The technical support provided by MPS includes, but is not limited

to, MPS’s Technical Forum (see, e.g., https://forum.monolithicpower.com/ (last accessed on June

17,       2021),        its      MPS         NOW           customer      support       solution    (see,   e.g.,

https://www.monolithicpower.com/en/support/mps-now.html (last accessed on June 17, 2021)),

configuration,           programming,                and         monitoring         software      (see,    e.g.,

https://www.monolithicpower.com/en/virtual-bench-pro-3-0.html                                              and

https://www.monolithicpower.com/en/virtual-bench-pro-4-0.html (last accessed June 16, 2021)),

product webinars (see, e.g., https://www.monolithicpower.com/en/support/webinars.html (last

accessed         June           16,        2021)),         design      simulation       tools     (see,    e.g.,

https://www.monolithicpower.com/en/design-tools/design-tools.html (last accessed June 16,

2021)),                       partnering                    opportunities                 (see,            e.g.,

https://www.monolithicpower.com/en/applications/accelerator-cards.html (last accessed June 16,

2021)), and partner reference designs (see, e.g., https://www.monolithicpower.com/design-

tools/reference-design-partners.html (last accessed June 16, 2021)), which direct and assist

customers on how to use the Infringing Products in a manner that infringes one or more claims of

each of the Patents-in-Suit. As just one non-limiting example, MPS provides a Stratix-10

Reference Design, which specifically includes the use of MPM3695 with a Stratix-10 to provide

power solutions, wherein the Stratix-10 includes a controller that interfaces with MPM3695

through a Power Management Bus in a manner that infringes one or more claims of the Patents-

in-Suit. MPS further maintains a YouTube channel that instructs its customers how to use the




                                                             6
           Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 7 of 65




Infringing Products in a manner that infringes one or more claims of the Patents-in-Suit, including

a      specific     channel      dedicated     to       its   Infringing    Products      (see,     e.g.,

https://www.youtube.com/c/MonolithicPowerSystems                                                     and

https://www.youtube.com/playlist?list=PLADWxxBMy8Ck7mV4cofsyufCdJIRKUFTi).

Similarly, MPS offers and provides evaluation kits, e.g., EVKT-MPM3695-25-A, which

encourage its customers to design, implement and test its Infringing Products in a manner that

infringe the Patents-in-Suit.


         13.      MPS also committed—and continues to commit—acts of indirect infringement in

this District by offering to sell, selling and distributing its Infringing Products for use in practicing

at least one or more of the claims of each of the Patents-in-Suit. As set out in the documents,

videos, informational and instructional materials offered on MPS’s website and as further

described in the representative claim charts (Exhibits G – L) incorporated into this pleading, the

Infringing Products are used to practice the claimed inventions in each of Patents-in-Suit, are a

material part of those claimed inventions, MPS knows that its Infringing Products are especially

made or especially adapted for use in an infringement of Patents-in-Suit, and that the Infringing

Products are not a staple article or commodity of commerce suitable for substantial non-infringing

use.


         14.      MPS purposefully availed itself of the rights and protections of the laws of the State

of Texas through its current use of the courts in Texas, including in this District. For example, on

September 25, 2020, MPS sued Meraki Integrated Circuit (Shenzhen) Technology, Ltd., a Chinese

firm, and Promate Electronic Co., Ltd., a Taiwanese corporation, for patent infringement and other

claims in the Waco Division of the Western District of Texas (6:20-cv-00876). Upon information

and belief, this suit is ongoing. MPS availed itself of the courts in this jurisdiction and this District


                                                    7
            Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 8 of 65




purposefully over other Districts where it could have initiated its lawsuit against foreign

corporation defendants, such as Meraki and Promate.


          15.   It cannot be burdensome or against the traditional notions of fair play and

substantial justice for MPS to litigate a patent infringement case in this District because it is

already litigating a patent infringement case here. MPS intentionally chose to subject itself to this

District on its own accord and is currently opposing a request that the Meraki case be transferred

out of this District. MPS has proven able to navigate the courts in this District and defend its

interests here. Ultimately, Texas and this District have a substantial interest in adjudicating a

dispute regarding acts of infringement committed in this District, including acts committed by

employees and distributors located in this District. These interests are substantial and strongly

outweigh any conceivable litigation burden to MPS, making the exercise of jurisdiction reasonable

and fair.


          16.   In sum, this Court has personal jurisdiction over MPS due to its continuous and

systematic contacts in the State of Texas and this District, including, but not limited to, its

employees and distributors located in this District and its commission of acts of patent

infringement specifically directed at residents and entities of Texas and this District. These facts,

coupled with the contemporaneous litigation brought by MPS in this exact District supports a

finding that personal jurisdiction exists over MPS in this District, consistent with all Constitutional

limits.


          17.   Venue is also proper in this District under 28 U.S.C. § 1391(b)(2) and 28 U.S.C.

§ 1400(b) because MPS has a regular and established place of business within this District and

commits acts of infringement in this District.



                                                  8
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 9 of 65




       18.     In addition, MPS has at least one physical place of business in this District. It

employs at least four employees— Jason Bone, located in Hutto, Texas; Roberto “G.,” located in

Austin, Texas; Sam Robinson, located in Austin, Texas; Victor Gallagher, located in Austin,

Texas—who, subject to a reasonable opportunity for discovery, either work together at physical

office within this District or work from remote offices of MPS in their homes or other locations in

this District, at the request, direction and benefit of MPS. Even if these employees work from their

homes, these constitute a physical place for MPS within this District because, subject to reasonable

opportunity for discovery, these employees have MPS-owned computer systems that contain

knowledge of the Infringing Products, MPS literature about the Infringing Products, MPS

documents about the Infringing Products, and MPS power modules including the Infringing

Products and other MPS products that substantiate these places as conducting MPS business

including infringement of the Patents-in-Suit and because these employees have MPS home offices

in this district. Subject to a reasonable opportunity for discovery, some employees have received

knowledge, information, training, direction and proprietary tools from MPS that enable them to

operate onsite with customers in this District and have MPS-owned promotional materials that

enable them to engage in sales activities in this District as well as inventory including but not

limited to samples or other operational Infringing Products. Further, on information and belief,

the employees of MPS in this district have specialized knowledge of the infringement of the

Patents-in-Suit including but not limited to unique knowledge about how MPS, through these

employees sells Infringing Products and induces and contributes to the infringement of the Patents-

in-Suit. More specifically, on information and belief, these employees have specific knowledge

and information regarding MPS’s intent to sell its Infringing Products, including testing,




                                                 9
          Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 10 of 65




instructing, and supporting its customers in this District to utilize the Infringing Products to in a

manner that infringes the Patents-in-Suit.


        19.     Additionally, upon information and belief, MPS stores Infringing Products at one

or more authorized resellers within this District: Future Electronics, located in Austin, Texas;

Future Electronics, located in El Paso, Texas; and Avnet, Inc., located in Austin, Texas. Subject

to a reasonable opportunity for discovery, MPS’s Infringing Products occupy physical storage and

retail space with these distributors before being sold to their final customer, an additional form of

a physical place in this District.


        20.     Second, MPS’s operation in this District is regular, steady, and uniform—not

sporadic. Upon information and belief, employees hired by MPS have worked for MPS for years

in this District, include one employee here who has worked for MPS for over six years. Nothing

about the employees, the attempt to hire a new employee specifically for this District, and the

business relationships with its distributors suggests that MPS is doing business on a temporary

basis in this District.


        21.     Third, this District is the “place” of MPS. The company’s at least four employees,

upon information and belief and subject to a reasonable opportunity for discovery, are purposely

kept in this District by MPS in order to serve and sell to customers of MPS in this District including

engaging in infringing activity in relation to the Patents-in-Suit. As mentioned previously, MPS’s

active hiring of a Senior Engineer in Austin to help with onsite troubleshooting for key customers

in this District underscores the point that this District is the place of MPS as employer and that the

representatives of MPS in this district have specific and unique knowledge about sale of Infringing

Products including but not limited to the induced and contributory infringement of MPS in this



                                                 10
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 11 of 65




district as they have unique knowledge about how MPS power modules such as point of load

regulators are being incorporated into power control systems that directly infringe certain claims

of the Patents-in-Suit. This District is not merely the place where MPS’s employees live, but the

place where MPS needs and intends them to be to have substantive, continuous, on-the-ground

operations for its customers here, including but not limited to operations that constitute

infringement of the Patents-in-Suit. The operations include but are not limited to effectively

having MPS offices in the homes of the employees residing in this district.


        22.     Venue is also proper because, as set forth in detail below and the accompanying

Exhibits, MPS commits acts of infringement in this District. MPS directly and indirectly infringes

at least one or more of the claims of each of the Patents-in-Suit through its sale, offer for sale,

distribution, and/or use of Infringing Products including but not limited to certain of its power

solutions power modules in this District.


        23.     As set forth above, MPS committed—and continues to commit—acts of direct and

indirect infringement in this District through its sale and offering for sale of the Infringing Products

through its website, including providing informational and instructional materials to its customers

in this District. See, e.g., supra ¶¶ 10–13.


                                   FACTUAL BACKGROUND

The Patents-in-Suit

        24.     U.S. Patent No. 6,936,999 (the “’999 Patent”), entitled “System and Method for

Controlling Output-Timing Parameters of Power Converters,” was duly and legally issued on

August 30, 2005, by the United States Patent and Trademark Office. Bel Power Solutions Inc.




                                                  11
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 12 of 65




owns the ʼ999 Patent. A true and correct copy of the ʼ999 Patent is appended hereto as Exhibit A

and incorporated herein by reference.


       25.      U.S. Patent No. 6,949,916 (the “’916 Patent”), entitled “System and Method for

Controlling a Point-of-load Regulator,” was duly and legally issued on September 27, 2005, by

the United States Patent and Trademark Office. Bel Power Solutions Inc. owns the ʼ916 Patent. A

true and correct copy of the ʼ916 Patent is appended hereto as Exhibit B and incorporated herein

by reference.


       26.      U.S. Patent No 7,000,125 (the “’125 Patent”), entitled “Method and System for

Controlling and Monitoring an Array of Point-of-load Regulators,” was duly and legally issued on

February 14, 2006, by the United States Patent and Trademark Office. Bel Power Solutions Inc.

owns the ʼ125 Patent. A true and correct copy of the ʼ125 Patent is appended hereto as Exhibit C

and incorporated herein by reference.


       27.      U.S. Patent No 7,049,798 (the “’798 Patent”) entitled “System and Method for

Communicating with a Voltage Regulator,” was duly and legally issued on May 23, 2006, by the

United States Patent and Trademark Office. Bel Power Solutions Inc. owns the ʼ798 Patent. A true

and correct copy of the ʼ798 Patent is appended hereto as Exhibit D and incorporated herein by

reference.


       28.      U.S. Patent No 7,080,265 (the “’265 Patent”), entitled “Voltage Set Point Control

Scheme,” was duly and legally issued on July 18, 2006, by the United States Patent and Trademark

Office. Bel Power Solutions Inc. owns the ʼ265 Patent. A true and correct copy of the ʼ265 Patent

is appended hereto as Exhibit E and incorporated herein by reference.




                                               12
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 13 of 65




       29.     U.S. Patent No 7,456,617 (the “’617 Patent”), entitled “System for Controlling and

Monitoring an Array of Point-of-Load Regulators by a Host,” was duly and legally issued on

November 25, 2008, by the United States Patent and Trademark Office. Bel Power Solutions Inc.

owns the ʼ617 Patent. A true and correct copy of the ʼ617 Patent is appended hereto as Exhibit F

and incorporated herein by reference.


       30.     The Patents-in-Suit are directed toward systems, methods and articles of

manufacture that provide a substantial improvement in power control for circuits, including novel

and unique point-of-load regulators. Electronic systems and devices frequently have a single

voltage input but require several discrete voltages and/or current levels for individual circuits

included within the system. For example, some electronic devices only include a 120V AC input,

but require different direct current voltages for circuits contained therein. A potential solution to

this problem is to employ a distributed power architecture in which a single power supply is used

to distribute power throughout the system and individual Point-of-Load (“POL”) regulators are

placed near each internal circuit to convert the supplied power into the form required by the internal

circuit. In such distributed power architectures, a power supply controller typically operates in

conjunction with each POL regulator, e.g., to activate, program, control, and/or monitor its

operation.


       31.     The Patents-in-Suit form a family of patents that are directed toward improvements

to such distributed power systems. Broadly speaking, these improvements sought to offload some

of the logic traditionally performed by the power supply controller to a “smart” POL regulator.

The power supply controller is still able to maintain direction over the operation of the POL

regulator by communicating with the POL regulator over a bi-directional serial data bus, with the




                                                 13
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 14 of 65




POL regulator being responsible for taking action. By offloading the logic to the “smart” POL

regulator, the claimed features of the Patents-in-Suit yield a significantly improved design.


       32.     The substantial technological improvements embodied by the claims of the Patents-

in-Suit and related disclosures have been well recognized by the industry and subject to substantial

industry praise.


       33.     The Patents-in-Suit are universally respected, and were acquired by Bel Power as

part of a 2014 transaction. Most of the significant module and semiconductor manufacturers have

recognized the strength of the Patents-in-Suit and taken licenses. Licensees to the Patents-in-Suit

include, but are not limited to, Texas Instruments, Emerson, Infineon, Microchip, Intersil,

Maxim/Volterra, and Lineage/GE.


       34.     Certain claims of the Patents-in-Suit have been successfully litigated such that they

were found infringed and valid by a jury, with that holding affirmed by the United States Court of

Appeals for the Federal Circuit. See Power-One Inc. v. Artesyn Technologies, Inc., 599 F.3d 1343

(Fed. Cir. 2010).


       35.     On August 13, 2015, Bel Power provided notice to MPS regarding Bel Power’s

patent portfolio including the Patents-in-Suit. MPS disregarded this notice, did not respond, and

continued its practices.


       36.     On December 6, 2018, Bel Power again provided notice to MPS regarding Bel

Power’s patent portfolio including the Patents-in-Suit. MPS disregarded this notice, did not

respond, and continued its practices.




                                                14
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 15 of 65




       37.     On January 21, 2021, Bel Power again provided notice to MPS regarding Bel

Power’s patent portfolio including the Patents-in-Suit. MPS disregarded this notice, did not

respond, and continued its practices.


       38.     At all relevant times, MPS has been aware of the Patents-in-Suit and its

infringement. MPS had notice, and Bel Power provided notice, of MPS’s infringement of the

Patents-in-Suit at all relevant times and at least since August 2015. MPS’s infringement of the

Patents-in-Suit is willful and wanton.


MPS’s Infringing Activities and Products

       39.     As previously mentioned, significant portions of MPS likely infringing sales and

other infringing practices in relation to the Patent-in-Suit is not publicly available. The following

allegations are based on a reasonable investigation based on publicly available information. A

reasonable opportunity for discovery will demonstrate additional evidence of infringement of the

identified MPS products as well as infringement by additional products.


       40.     MPS has and continues to infringe the Patents-in-Suit by making, using, selling,

and/or offering for sale in this District Infringing Products that embody or use the inventions

claimed in the Patents-in-Suit.


       41.     The following devices/products/families of products infringe the Patents-in-Suit:

mEZDPD1620A\AS, mEZDPD4506A\AS, MP5470, MP8796B, MP8843, MP8845, MP8854,

MP8861, MP8869, MPM3695, MPM54304, MPM82504, MPQ8645P, MPQ8875A, MPQ8880,

MPQ8883, and MPQ8886 (“Specific Infringing Products”).




                                                 15
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 16 of 65




       42.     Exhibit G is an exemplary claim chart demonstrating how certain claims of the ’999

Patent are infringed by the MPM3695 device. Exhibit G is incorporated by reference in its entirety

herein. The other Specific Infringing Products have features identical to or otherwise meeting the

claim limitations of certain claims of the ’999 Patent. The ’999 Patent is directly infringed by

MPS when it either sells or offers for sale a Specific Infringing Product, internally tests a Specific

Infringing Product, and/or collaborates with or assists its customers to design, test and implement

a Specific Infringing Product in a manner that directly infringes one or more claims of the ’999

Patent, as set out in detail in Exhibit G. See, e.g., supra ¶¶ 10–13.


       43.     Exhibit H is an exemplary claim chart demonstrating how certain claims of the ’916

Patent are infringed by the MPM3695 device. Exhibit H is incorporated by reference in its entirety

herein. The other Specific Infringing Products have features identical to or otherwise meeting the

claim limitations of certain claims of the ’916 Patent. The ’916 Patent is directly infringed by

MPS when it either sells or offers for sale a Specific Infringing Product, internally tests a Specific

Infringing Product, and/or collaborates with or assists its customers to design, test and implement

a Specific Infringing Product in a manner that directly infringes one or more claims of the ’916

Patent, as set out in detail in Exhibit H. See, e.g., supra ¶¶ 10–13.


       44.     Exhibit I is an exemplary claim chart demonstrating how certain claims of the ’125

Patent are infringed by the MPM3695 device. Exhibit I is incorporated by reference in its entirety

herein. The other Specific Infringing Products have features identical to or otherwise meeting the

claim limitations of certain claims of the ’125 Patent. The ’125 Patent is directly infringed by

MPS when it either sells or offers for sale a Specific Infringing Product, internally tests a Specific

Infringing Product, and/or collaborates with or assists its customers to design, test and implement




                                                  16
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 17 of 65




a Specific Infringing Product in a manner that directly infringes one or more claims of the ’125

Patent, as set out in detail in Exhibit I. See, e.g., supra ¶¶ 10–13.


        45.     Exhibit J is an exemplary claim chart demonstrating how certain claims of the ’798

Patent are infringed by the MPM3695 device. Exhibit J is incorporated by reference in its entirety

herein. The other Specific Infringing Products have features identical to or otherwise meeting the

claim limitations of certain claims of the ’798 Patent. The ’798 Patent is directly infringed by

MPS when it either sells or offers for sale a Specific Infringing Product, internally tests a Specific

Infringing Product, and/or collaborates with or assists its customers to design, test and implement

a Specific Infringing Product in a manner that directly infringes one or more claims of the ’798

Patent, as set out in detail in Exhibit J. See, e.g., supra ¶¶ 10–13.


        46.     Exhibit K is an exemplary claim chart demonstrating how certain claims of the ’265

Patent are infringed by the MPM3695 device. Exhibit K is incorporated by reference in its entirety

herein. The other Specific Infringing Products have features identical to or otherwise meeting the

claim limitations of certain claims of the ’265 Patent. The ’265 Patent is directly infringed by

MPS when it either sells or offers for sale a Specific Infringing Product, internally tests a Specific

Infringing Product, and/or collaborates with or assists its customers to design, test and implement

a Specific Infringing Product in a manner that directly infringes one or more claims of the ’265

Patent, as set out in detail in Exhibit K. See, e.g., supra ¶¶ 10–13.


        47.     Exhibit L is an exemplary claim chart demonstrating how certain claims of the ’617

Patent are infringed by the MPM3695 device. Exhibit L is incorporated by reference in its entirety

herein. The other Specific Infringing Products have features identical to or otherwise meeting the

claim limitations of certain claims of the ’617 Patent. The ’617 Patent is directly infringed by



                                                  17
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 18 of 65




MPS when it either sells or offers for sale a Specific Infringing Product, internally tests a Specific

Infringing Product, and/or collaborates with or assists its customers to design, test and implement

a Specific Infringing Product in a manner that directly infringes one or more claims of the ’617

Patent, as set out in detail in Exhibit L. See, e.g., supra ¶¶ 10–13.


       48.     The claim charts attached are exemplary, and focus on the MPM3695 module

including the various voltages in which it is offered. The other Specific Infringing Products also

infringe because they have identical or similar features that practice the elements of the claims

provided in the exemplary chart for the MPM3695 at least because the other devices similarly have

PMBus functionality and features that practice all of the claimed elements and further because

these other Specific Infringing Products are included in MPS’s Virtual Bench Pro software

including versions 3.0 and 4.0, and their ability to utilize such software demonstrates the products

have the programmable features that infringe at least one claim of each of the Asserted Patents.


                                             COUNT I
                         MPS’s Direct Infringement Of The ʼ999 Patent

       49.     Bel Power repeats and realleges each and every allegation of the foregoing

Paragraphs 1–48 of this Complaint as if fully set forth herein.


       50.     Pursuant to 35 U.S.C. § 271(a), MPS has directly infringed and continues to directly

infringe the ʼ999 Patent by making, using, selling, offering for sale, and/or importing into the

United States Specific Infringing Products that incorporate or make use of at least one or more of

the inventions claimed in the ʼ999 Patent, including, but not limited to, systems, services, and/or

software incorporating or implementing several MPS power modules including but not limited to

at least MPM3695 and the other Specific Infringing Products. MPS directly infringes at least one



                                                  18
           Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 19 of 65




or more of the claims of the ʼ999 Patent, including but not limited to claims 1, 9 and 21 of the ʼ999

Patent.


          51.   MPS uses its power modules including but not limited to at least MPM3695 and

the other Specific Infringing Products to practice each and every element of at least claims 1, 9,

and 21 of the ʼ999 Patent, including when it makes it Specific Infringing Products and uses those

products in a manner that infringes the Patents-in-Suit, including the testing thereof. See, e.g.,

supra ¶¶ 10, 11, 42, and Exhibit G.


          52.   As a direct and proximate result of MPS’s direct infringement of at least one or

more of the claims of the ʼ999 Patent, Bel Power has suffered injury and monetary damage for

which it is entitled to recover damages.


          53.   Unless enjoined, MPS will continue to engage in direct infringement of at least one

or more of the claims of the ʼ999 Patent and will cause additional irreparable injury to Bel Power

for which it has no adequate remedy at law.


          54.   Upon information and belief, MPS’s direct infringement of at least one or more of

the claims of the ’999 Patent has been, and continues to be, with full knowledge of the ’999 Patent,

since at least as early as August 2015. See, e.g., supra ¶¶ 35–38.


          55.   MPS’s knowing, willful and deliberate infringement of at least one or more of the

claims of the ’999 Patent, including at least claim 21, in conscious disregard of Bel Power’s rights,

makes this case exceptional within the meaning of 35 U.S.C. § 285, and justifies treble damages

pursuant to 35 U.S.C. § 284, as well as attorneys’ fees pursuant to 35 U.S.C. § 285.




                                                 19
           Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 20 of 65




                                            COUNT II
                    MPS’s Inducement Of Infringement Of The ’999 Patent

       56.     Bel Power repeats and realleges each and every allegation of the foregoing

Paragraphs 1–55 of this Complaint as if fully set forth herein.


       57.     Pursuant to 35 U.S.C. § 271(b), MPS has indirectly infringed and continues to

indirectly infringe at least one or more of the claims of the ʼ999 Patent by actively inducing others

to make, use, sell, offer for sale, and/or import into the United States MPS’s power modules

including but not limited to at least MPM3695 and the other Specific Infringing Products in a

manner that infringes at least one or more of the claims of the ’999 Patent including at least

claim 1.


       58.     Upon information and belief, MPS makes, distributes, and/or advertises MPS’s

power modules including but not limited to MPM3695 and the other Specific Infringing Products

in this District and elsewhere in the United States, including through at least MPS’s website and

authorized resellers of its power modules including through MPS employees in this district. See,

e.g., supra ¶ 12.


       59.     Upon information and belief, MPS’s customers directly infringe at least one or

more of the claims of the ʼ999 Patent including claim 1 by using MPM3695 and the other Specific

Infringing Products in a manner that infringes at least one or more of the claims of the ’999 Patent.

See, e.g., supra ¶¶ 10–13, 42, Exhibit G.


       60.     Upon information and belief, MPS’s customers use MPS’s power modules

including but not limited to at least MPM3695 and the other Specific Infringing Products to

practice each and every element of at least claim 1 of the ʼ999 Patent. For example, MPS’s


                                                 20
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 21 of 65




customers use MPM3695 and the other Specific Infringing Products in a manner that infringes at

least claims 1, 9, and 21 of the ’999 Patent. See, e.g., supra ¶¶ 10–13, 42, Exhibit G.


       61.     Upon information and belief, MPS has had knowledge of the ʼ999 Patent since at

least as early as August 2015, and has had knowledge of the infringement of at least one or more

of the claims of the ’999 Patent since at least as early as that same date. See, e.g., supra ¶¶ 35–38.


       62.     Upon information and belief, MPS has provided, and continues to provide, its

customers with at least MPM3695 and other Specific Infringing Products, each of which are

specifically adapted to be utilized in infringing power control systems as set forth in detail in

Exhibit G. MPS knowingly and specifically intends that its customer use MPM3695 and the other

Specific Infringing Products in a manner that infringes at least one or more of the claims of the

ʼ999 Patent. See, e.g., supra ¶¶ 10–13, 42, Exhibit G.


       63.     Upon information and belief, through its marketing activities, instructions and

directions, and through the sales and offers for sale of MPS’s power modules including but not

limited to at least MPM3695 and the other Specific Infringing Products, MPS, with knowledge of

the ʼ999 Patent and its infringement, has specifically intended for and/or specifically encouraged

and instructed its customers to use, and continues to intend for and/or specifically encourage and

instruct its customers to use, MPS's power modules in a manner that infringes at least one or more

of the claims of the ʼ999 Patent, including specifically in this district. See, e.g., supra ¶¶ 12–13.


       64.     Upon information and belief, with knowledge of the ʼ999 Patent and its

infringement, MPS has provided, and continues to provide, support for installing and using

MPM3695 and the other Specific Infringing Products in a manner that infringes at least one or

more of the claims of the ʼ999 Patent. See, e.g., supra ¶¶ 12–13.


                                                  21
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 22 of 65




       65.     Upon information and belief, with knowledge of the ’999 Patent and its

infringement, MPS has specifically encouraged, and continues to specifically encourage,

customers to infringe the ’999 Patent by providing sales and technical support documentation (e.g.,

in the form of product brochures, data sheets, administrator guides, deployment guides, system

configuration guides, etc.) that not only instructs customers on how to use at least MPM3695 and

the other Specific Infringing Products in a manner that infringes at least one or more of the claims

of the ’999 Patent, but also promotes users to do so. Moreover, upon information and belief, MPS

has actively assisted and directed, and continues to actively assist and direct, users in deploying

MPS’s power modules in a manner that infringes at least one or more of the claims of the ʼ999

Patent. See, e.g., supra ¶¶ 12–13.


       66.     As a direct and proximate result of MPS’s inducement of direct infringement of at

least one or more of the claims of the ʼ999 Patent, Bel Power has suffered injury and monetary

damage for which it is entitled to recover damages.


       67.     Unless enjoined, MPS will continue to engage in the inducement of direct

infringement of at least one or more of the claims of the ʼ999 Patent and will cause additional

irreparable injury to Bel Power for which it has no adequate remedy at law.


       68.     Upon information and belief, MPS’s inducement of direct infringement of at least

one or more of the claims of the ’999 Patent has been, and continues to be, with full knowledge of

the ’999 Patent, since at least as early as August 2015. See, e.g., supra ¶¶ 35–38.


       69.     Upon information and belief, MPS has deliberately offered, and continues to offer

for sale, Specific Infringing Products with knowledge of their infringement of the ’999 Patent since

at least as early as August 2015. See, e.g., supra ¶¶ 10–13, 42, Exhibit G.


                                                22
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 23 of 65




       70.     MPS’s knowing, willful and deliberate infringement of at least one or more of the

claims of the ’999 Patent, including at least claim 1, in conscious disregard of Bel Power’s rights,

makes this case exceptional within the meaning of 35 U.S.C. § 285, and justifies treble damages

pursuant to 35 U.S.C. § 284, as well as attorneys’ fees pursuant to 35 U.S.C. § 285.


                                            COUNT III
                    MPS’s Contributory Infringement Of The ’999 Patent

       71.     Bel Power repeats and realleges each and every allegation of the foregoing

Paragraphs 1–70 of this Complaint as if fully set forth herein.


       72.     Pursuant to 35 U.S.C. § 271(c), MPS has indirectly infringed and continues to

indirectly infringe at least one or more of the claims of the ʼ999 Patent by contributing to the direct

infringement by its customers of at least one or more of the claims of the ’999 Patent by selling or

offering to sell to its customers a material or apparatus—MPS’s MPM3695 and the other Specific

Infringing Products —for use in practicing at least one or more of the inventions claimed in the

’999 Patent including but not limited to claim 1. See, e.g., supra ¶¶ 10–13, 42, Exhibit G.


       73.     Upon information and belief, MPS makes, distributes, and/or advertises MPS’s

MPM3695 and the other Specific Infringing Products in this District and elsewhere in the United

States, including through at least MPS’s website and authorized resellers of its power modules.

See, e.g., supra ¶¶ 10–13.


       74.     Upon information and belief, MPS’s customers directly infringe at least one or

more of the claims of the ʼ999 Patent by using MPS's MPM3695 and the other Specific Infringing

Products in a manner that infringes at least one or more of the claims of the ’999 Patent. See, e.g.,

supra ¶¶ 10–13 and Exhibit G.


                                                  23
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 24 of 65




       75.     Upon information and belief, MPS’s customers use MPS’s power modules

including but not limited to at least MPM3695 and the other Specific Infringing Products to

practice each and every element of at least claim 1 of the ʼ999 Patent. For example, MPS’s

customers use MPS’s MPM3695 and the other Specific Infringing Products to implement a power

control system having all the elements of at least claim 1 of the ’999 Patent. See, e.g., supra ¶¶ 10–

13 and Exhibit G. More particularly, upon information and belief, MPS through its employees

works with its customers to integrate at least MPM3695 and the other Specific Infringing Products

into power control systems having all the elements of at least claim 1 of the ’999 Patent. See, e.g.,

supra ¶¶ 10–13.


       76.     Upon information and belief, MPS’s customers use its power modules including

but not limited to MPM3695 and the other Specific Infringing Products to practice each and every

element of at least claim 1, 9 and 21 of the ʼ999 Patent.


       77.     Upon information and belief, MPS has had knowledge of the ʼ999 Patent since at

least as early as August 2015, and has had knowledge of the infringement of at least one or more

of the claims of the ’999 Patent since at least as early as August 2015. See, e.g., supra ¶¶ 35–38.


       78.     Upon information and belief, MPS’s power modules including but not limited to

MPM3695 and the other Specific Infringing Products constitute a material component of, or are

material in practicing, at least one or more of the inventions claimed in the ʼ999 Patent. See, e.g.,

supra ¶¶ 10–13 and Exhibit G.


       79.     Upon information and belief, MPS has had knowledge, and continues to have

knowledge, that its MPM3695 and the other Specific Infringing Products are especially made or

adapted for use in an infringement of at least one or more of the claims of the ʼ999 Patent, and are


                                                 24
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 25 of 65




not a staple article or commodity of commerce suitable for substantial non-infringing use, which

is set out in detail in Exhibit G. See, e.g., supra ¶¶ 10-13, 42, and Exhibit G.


       80.     As a direct and proximate result of MPS’s contributory infringement of at least one

or more of the claims of the ʼ999 Patent, Bel Power has suffered injury and monetary damage for

which it is entitled to recover damages.


       81.     Unless enjoined, MPS will continue to engage in contributory infringement of at

least one or more of the claims of the ʼ999 Patent and will cause additional irreparable injury to

Bel Power for which it has no adequate remedy at law.


       82.     Upon information and belief, MPS’s contributory infringement of at least one or

more of the claims of the ’999 Patent has been, and continues to be, with full knowledge of the

’999 Patent, since at least as early as August 2015. See, e.g., supra ¶¶ 35–38.


       83.     Upon information and belief, MPS has deliberately offered, and continues to offer,

the Specific Infringing Products of the ’999 Patent with knowledge of their infringement since at

least August 2015. See, e.g., supra ¶¶ 10–13, 42 and Exhibit G.


       84.     MPS’s knowing, willful and deliberate infringement of at least one or more of the

claims of the ’999 Patent, including at least claims 1, 9 and 21, in conscious disregard of Bel

Power’s rights, makes this case exceptional within the meaning of 35 U.S.C. § 285, and justifies

treble damages pursuant to 35 U.S.C. § 284, as well as attorneys’ fees pursuant to 35 U.S.C. § 285.




                                                 25
           Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 26 of 65




                                            COUNT IV
                        MPS’s Direct Infringement Of The ’916 Patent

          85.   Bel Power repeats and realleges each and every allegation of the foregoing

Paragraphs 1–84 of this Complaint as if fully set forth herein.


          86.   Pursuant to 35 U.S.C. § 271(a), MPS has directly infringed and continues to directly

infringe the ʼ916 Patent by making, using, selling, offering for sale, and/or importing into the

United States Specific Infringing Products that incorporate or make use of at least one or more of

the inventions claimed in the ʼ916 Patent, including, but not limited to, systems, services, and/or

software incorporating or implementing several MPS power modules including but not limited to

at least MPM3695 and the other Specific Infringing Products. MPS directly infringes at least one

or more of the claims of the ʼ916 Patent, including but not limited to claims 1 and 14 of the ʼ916

Patent.


          87.   MPS uses its power modules including but not limited to at least MPM3695 and

the other Specific Infringing Products to practice each and every element of at least claims 1, 9,

and 21 of the ʼ916 Patent, including when it makes it Specific Infringing Products and uses those

products in a manner that infringes the Patents-in-Suit, including the testing thereof. See, e.g.,

supra ¶¶ 10–13, 43 and Exhibit H.


          88.   As a direct and proximate result of MPS’s direct infringement of at least one or

more of the claims of the ʼ916 Patent, Bel Power has suffered injury and monetary damage for

which it is entitled to recover damages.




                                                 26
           Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 27 of 65




       89.     Unless enjoined, MPS will continue to engage in direct infringement of at least one

or more of the claims of the ʼ916 Patent and will cause additional irreparable injury to Bel Power

for which it has no adequate remedy at law.


       90.     Upon information and belief, MPS’s direct infringement of at least one or more of

the claims of the ’916 Patent has been, and continues to be, with full knowledge of the ’916 Patent,

since at least as early as August 2015. See, e.g., supra ¶¶ 35–38.


       91.     MPS’s knowing, willful and deliberate infringement of at least one or more of the

claims of the ’916 Patent, including at least claim 21, in conscious disregard of Bel Power’s rights,

makes this case exceptional within the meaning of 35 U.S.C. § 285, and justifies treble damages

pursuant to 35 U.S.C. § 284, as well as attorneys’ fees pursuant to 35 U.S.C. § 285.


                                            COUNT V
                   MPS’s Inducement Of Infringement Of The ’916 Patent

       92.     Bel Power repeats and realleges each and every allegation of the foregoing

Paragraphs 1–91 of this Complaint as if fully set forth herein.


       93.     Pursuant to 35 U.S.C. § 271(b), MPS has indirectly infringed and continues to

indirectly infringe at least one or more of the claims of the ʼ916 Patent by actively inducing others

to make, use, sell, offer for sale, and/or import into the United States MPS’s power modules

including but not limited to at least MPM3695 and the other Specific Infringing Products in a

manner that infringes at least one or more of the claims of the ’916 Patent including at least

claim 1.




                                                 27
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 28 of 65




       94.     Upon information and belief, MPS makes, distributes, and/or advertises MPS’s

power modules including but not limited to MPM3695 and the other Specific Infringing Products

in this District and elsewhere in the United States, including through at least MPS’s website and

authorized resellers of its power modules including through MPS employees in this district. See,

e.g., supra ¶¶ 10–13.


       95.     Upon information and belief, MPS’s customers directly infringe at least one or

more of the claims of the ʼ916 Patent including claim 1 by using MPM3695 and the other Specific

Infringing Products in a manner that infringes at least one or more of the claims of the ’916 Patent.

See, e.g. supra ¶¶ 10–13, 43 and Exhibit H.


       96.     Upon information and belief, MPS’s customers use MPS’s power modules

including but not limited to at least MPM3695 and the other Specific Infringing Products to

practice each and every element of at least claim 1 of the ʼ916 Patent. For example, MPS’s

customers use MPM3695 and the other Specific Infringing Products in a manner that infringes at

least claims 1, 9, and 21 of the ’916 Patent. See, e.g., supra ¶¶ 10–13, 43 and Exhibit H.


       97.     Upon information and belief, MPS has had knowledge of the ʼ916 Patent since at

least as early as August 2015, and has had knowledge of the infringement of at least one or more

of the claims of the ’916 Patent since at least as early as that same date. See, e.g., supra ¶¶ 35–38


       98.     Upon information and belief, MPS has provided, and continues to provide, its

customers with at least MPM3695 and other Specific Infringing Products, each of which are

specifically adapted to be utilized in infringing power control systems as set forth in detail in

Exhibit H. MPS knowingly and specifically intends that its customer use MPM3695 and the other




                                                 28
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 29 of 65




Specific Infringing Products in a manner that infringes at least one or more of the claims of the

ʼ916 Patent. See, e.g., supra ¶¶ 10–13, 43 and Exhibit H.


       99.     Upon information and belief, through its marketing activities, instructions and

directions, and through the sales and offers for sale of MPS’s power modules including but not

limited to at least MPM3695 and the other Specific Infringing Products, MPS, with knowledge of

the ʼ916 Patent and its infringement, has specifically intended for and/or specifically encouraged

and instructed its customers to use, and continues to intend for and/or specifically encourage and

instruct its customers to use, MPS's power modules in a manner that infringes at least one or more

of the claims of the ʼ916 Patent, including specifically in this district. See, e.g., supra ¶¶ 10–13,

43, and Exhibit H.


       100.    Upon information and belief, with knowledge of the ʼ916 Patent and its

infringement, MPS has provided, and continues to provide, support for installing and using

MPM3695 and the other Specific Infringing Products in a manner that infringes at least one or

more of the claims of the ʼ916 Patent. See, e.g., supra ¶¶ 10–13, 43, and Exhibit H.


       101.    Upon information and belief, with knowledge of the ’916 Patent and its

infringement, MPS has specifically encouraged, and continues to specifically encourage,

customers to infringe the ’916 Patent by providing sales and technical support documentation (e.g.,

in the form of product brochures, data sheets, administrator guides, deployment guides, system

configuration guides, etc.) that not only instructs customers on how to use at least MPM3695 and

the other Specific Infringing Products in a manner that infringes at least one or more of the claims

of the ’916 Patent, but also promotes users to do so. Moreover, upon information and belief, MPS

has actively assisted and directed, and continues to actively assist and direct, users in deploying



                                                 29
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 30 of 65




MPS’s power modules in a manner that infringes at least one or more of the claims of the ʼ916

Patent. See, e.g., supra ¶¶ 10–13, 43, and Exhibit H.


       102.    As a direct and proximate result of MPS’s inducement of direct infringement of at

least one or more of the claims of the ʼ916 Patent, Bel Power has suffered injury and monetary

damage for which it is entitled to recover damages.


       103.    Unless enjoined, MPS will continue to engage in the inducement of direct

infringement of at least one or more of the claims of the ʼ916 Patent and will cause additional

irreparable injury to Bel Power for which it has no adequate remedy at law.


       104.    Upon information and belief, MPS’s inducement of direct infringement of at least

one or more of the claims of the ’916 Patent has been, and continues to be, with full knowledge of

the ’916 Patent, since at least as early as August 2015. See, e.g., supra ¶¶ 35–38.


       105.    Upon information and belief, MPS has deliberately offered, and continues to offer

for sale, Specific Infringing Products with knowledge of their infringement of the ’916 Patent since

at least as early as August 2015. See, e.g., supra ¶¶ 10–13, 43, and Exhibit H.


       106.    MPS’s knowing, willful and deliberate infringement of at least one or more of the

claims of the ’916 Patent, including at least claim 1, in conscious disregard of Bel Power’s rights,

makes this case exceptional within the meaning of 35 U.S.C. § 285, and justifies treble damages

pursuant to 35 U.S.C. § 284, as well as attorneys’ fees pursuant to 35 U.S.C. § 285.




                                                30
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 31 of 65




                                            COUNT VI
                    MPS’s Contributory Infringement Of The ’916 Patent

       107.    Bel Power repeats and realleges each and every allegation of the foregoing

Paragraphs 1–106 of this Complaint as if fully set forth herein.


       108.    Pursuant to 35 U.S.C. § 271(c), MPS has indirectly infringed and continues to

indirectly infringe at least one or more of the claims of the ʼ916 Patent by contributing to the direct

infringement by its customers of at least one or more of the claims of the ’916 Patent by selling or

offering to sell to its customers a material or apparatus—MPS’s MPM3695 and the other Specific

Infringing Products —for use in practicing at least one or more of the inventions claimed in the

’916 Patent including but not limited to claim 1. See, e.g., supra ¶¶ 10–13, 43, and Exhibit H.


       109.    Upon information and belief, MPS makes, distributes, and/or advertises MPS’s

MPM3695 and the other Specific Infringing Products in this District and elsewhere in the United

States, including through at least MPS’s website and authorized resellers of its power modules.

See, e.g., supra ¶¶ 10–13, 43, and Exhibit H.


       110.    Upon information and belief, MPS’s customers directly infringe at least one or

more of the claims of the ʼ916 Patent by using MPS's MPM3695 and the other Specific Infringing

Products in a manner that infringes at least one or more of the claims of the ’916 Patent. See, e.g.,

supra ¶¶ 10–13, 43, and Exhibit H.


       111.    Upon information and belief, MPS’s customers use MPS’s power modules

including but not limited to at least MPM3695 and the other Specific Infringing Products to

practice each and every element of at least claim 1 of the ʼ916 Patent. For example, MPS’s

customers use MPS’s MPM3695 and the other Specific Infringing Products to implement a power


                                                  31
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 32 of 65




control system having all the elements of at least claim 1 of the ’916 Patent. See, e.g., supra ¶¶ 10–

13, 43, and Exhibit H. More particularly, upon information and belief, MPS through its employees

works with its customers to integrate at least MPM3695 and the other Specific Infringing Products

into power control systems having all the elements of at least claim 1 of the ’916 Patent.


       112.    Upon information and belief, MPS’s customers use its power modules including

but not limited to MPM3695 and the other Specific Infringing Products to practice each and every

element of at least claims 1 and 14 of the ʼ916 Patent.


       113.    Upon information and belief, MPS has had knowledge of the ʼ916 Patent since at

least as early as August 2015, and has had knowledge of the infringement of at least one or more

of the claims of the ’916 Patent since at least as early as August 2015. See, e.g., supra ¶¶ 35–38.


       114.    Upon information and belief, MPS’s power modules including but not limited to

MPM3695 and the other Specific Infringing Products constitute a material component of, or are

material in practicing, at least one or more of the inventions claimed in the ʼ916 Patent. See, e.g.,

supra ¶¶ 10–13, 43, and Exhibit H.


       115.    Upon information and belief, MPS has had knowledge, and continues to have

knowledge, that its MPM3695 and the other Specific Infringing Products are especially made or

adapted for use in an infringement of at least one or more of the claims of the ʼ916 Patent, and are

not a staple article or commodity of commerce suitable for substantial non-infringing use, which

is set out in detail in Exhibit H. See, e.g., supra ¶¶ 10–13, 43, and Exhibit H.




                                                 32
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 33 of 65




       116.    As a direct and proximate result of MPS’s contributory infringement of at least one

or more of the claims of the ʼ916 Patent, Bel Power has suffered injury and monetary damage for

which it is entitled to recover damages.


       117.    Unless enjoined, MPS will continue to engage in contributory infringement of at

least one or more of the claims of the ʼ916 Patent and will cause additional irreparable injury to

Bel Power for which it has no adequate remedy at law.


       118.    Upon information and belief, MPS’s contributory infringement of at least one or

more of the claims of the ’916 Patent has been, and continues to be, with full knowledge of the

’916 Patent, since at least as early as August 2015. See, e.g., supra ¶¶ 35–38


       119.    Upon information and belief, MPS has deliberately offered, and continues to offer,

the Specific Infringing Products of the ’916 Patent with knowledge of their infringement since at

least August 2015. See, e.g., supra ¶¶ 10–13, 43, and Exhibit H.


       120.    MPS’s knowing, willful and deliberate infringement of at least one or more of the

claims of the ’916 Patent, including at least claims 1 and 14, in conscious disregard of Bel Power’s

rights, makes this case exceptional within the meaning of 35 U.S.C. § 285, and justifies treble

damages pursuant to 35 U.S.C. § 284, as well as attorneys’ fees pursuant to 35 U.S.C. § 285.


                                           COUNT VII
                        MPS’s Direct Infringement Of The ’125 Patent

       121.    Bel Power repeats and realleges each and every allegation of the foregoing

Paragraphs 1–120 of this Complaint as if fully set forth herein.




                                                33
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 34 of 65




       122.    Pursuant to 35 U.S.C. § 271(a), MPS has directly infringed and continues to directly

infringe the ʼ125 Patent by making, using, selling, offering for sale, and/or importing into the

United States Specific Infringing Products that incorporate or make use of at least one or more of

the inventions claimed in the ʼ125 Patent, including, but not limited to, systems, services, and/or

software incorporating or implementing several MPS power modules including but not limited to

at least MPM3695 and the other Specific Infringing Products. MPS directly infringes at least one

or more of the claims of the ʼ125 Patent, including but not limited to claims 1, 16 and 23 of the

ʼ125 Patent.


       123.    MPS uses its power modules including but not limited to at least MPM3695 and

the other Specific Infringing Products to practice each and every element of at least claims 1, 9,

and 21 of the ʼ125 Patent, including when it makes it Specific Infringing Products and uses those

products in a manner that infringes the Patents-in-Suit, including the testing thereof. See, e.g.,

supra ¶¶ 10–13, 44, and Exhibit I.


       124.    As a direct and proximate result of MPS’s direct infringement of at least one or

more of the claims of the ʼ125 Patent, Bel Power has suffered injury and monetary damage for

which it is entitled to recover damages.


       125.    Unless enjoined, MPS will continue to engage in direct infringement of at least one

or more of the claims of the ʼ125 Patent and will cause additional irreparable injury to Bel Power

for which it has no adequate remedy at law.


       126.    Upon information and belief, MPS’s direct infringement of at least one or more of

the claims of the ’125 Patent has been, and continues to be, with full knowledge of the ’125 Patent,

since at least as early as August 2015. See, e.g., supra ¶¶ 35–38.


                                                34
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 35 of 65




       127.    MPS’s knowing, willful and deliberate infringement of at least one or more of the

claims of the ’125 Patent, including at least claim 21, in conscious disregard of Bel Power’s rights,

makes this case exceptional within the meaning of 35 U.S.C. § 285, and justifies treble damages

pursuant to 35 U.S.C. § 284, as well as attorneys’ fees pursuant to 35 U.S.C. § 285.


                                           COUNT VIII
                   MPS’s Inducement Of Infringement Of The ’125 Patent

       128.    Bel Power repeats and realleges each and every allegation of the foregoing

Paragraphs 1–127 of this Complaint as if fully set forth herein.


       129.    Pursuant to 35 U.S.C. § 271(b), MPS has indirectly infringed and continues to

indirectly infringe at least one or more of the claims of the ʼ125 Patent by actively inducing others

to make, use, sell, offer for sale, and/or import into the United States MPS’s power modules

including but not limited to at least MPM3695 and the other Specific Infringing Products in a

manner that infringes at least one or more of the claims of the ’125 Patent including at least claim

1.


       130.    Upon information and belief, MPS makes, distributes, and/or advertises MPS’s

power modules including but not limited to MPM3695 and the other Specific Infringing Products

in this District and elsewhere in the United States, including through at least MPS’s website and

authorized resellers of its power modules including through MPS employees in this district. See,

e.g., supra ¶¶ 10–13, 44, and Exhibit I.


       131.    Upon information and belief, MPS’s customers directly infringe at least one or

more of the claims of the ʼ125 Patent including claim 1 by using MPM3695 and the other Specific




                                                 35
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 36 of 65




Infringing Products in a manner that infringes at least one or more of the claims of the ’125 Patent.

See, e.g., supra ¶¶ 10–13, 44, and Exhibit I.


       132.    Upon information and belief, MPS’s customers use MPS’s power modules

including but not limited to at least MPM3695 and the other Specific Infringing Products to

practice each and every element of at least claim 1 of the ʼ125 Patent. For example, MPS’s

customers use MPM3695 and the other Specific Infringing Products in a manner that infringes at

least claims 1, 9, and 21 of the ’125 Patent. See, e.g., supra ¶¶ 10–13, 44, and Exhibit I.


       133.    Upon information and belief, MPS has had knowledge of the ʼ125 Patent since at

least as early as August 2015, and has had knowledge of the infringement of at least one or more

of the claims of the ’125 Patent since at least as early as that same date. See, e.g., supra ¶¶ 35–38.


       134.    Upon information and belief, MPS has provided, and continues to provide, its

customers with at least MPM3695 and other Specific Infringing Products, each of which are

specifically adapted to be utilized in infringing power control systems as set forth in detail in

Exhibit I. MPS knowingly and specifically intends that its customer use MPM3695 and the other

Specific Infringing Products in a manner that infringes at least one or more of the claims of the

ʼ125 Patent. See, e.g., supra ¶¶ 10–13, 44, and Exhibit I.


       135.    Upon information and belief, through its marketing activities, instructions and

directions, and through the sales and offers for sale of MPS’s power modules including but not

limited to at least MPM3695 and the other Specific Infringing Products, MPS, with knowledge of

the ʼ125 Patent and its infringement, has specifically intended for and/or specifically encouraged

and instructed its customers to use, and continues to intend for and/or specifically encourage and

instruct its customers to use, MPS's power modules in a manner that infringes at least one or more


                                                 36
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 37 of 65




of the claims of the ʼ125 Patent, including specifically in this district. See, e.g., supra ¶¶ 10–13,

44, and Exhibit I.


       136.    Upon information and belief, with knowledge of the ʼ125 Patent and its

infringement, MPS has provided, and continues to provide, support for installing and using

MPM3695 and the other Specific Infringing Products in a manner that infringes at least one or

more of the claims of the ʼ125 Patent. See, e.g., supra ¶¶ 10–13, 44, and Exhibit I.


       137.    Upon information and belief, with knowledge of the ’125 Patent and its

infringement, MPS has specifically encouraged, and continues to specifically encourage,

customers to infringe the ’125 Patent by providing sales and technical support documentation (e.g.,

in the form of product brochures, data sheets, administrator guides, deployment guides, system

configuration guides, etc.) that not only instructs customers on how to use at least MPM3695 and

the other Specific Infringing Products in a manner that infringes at least one or more of the claims

of the ’125 Patent, but also promotes users to do so. Moreover, upon information and belief, MPS

has actively assisted and directed, and continues to actively assist and direct, users in deploying

MPS’s power modules in a manner that infringes at least one or more of the claims of the ʼ125

Patent. See, e.g., supra ¶¶ 10–13, 44, and Exhibit I.


       138.    As a direct and proximate result of MPS’s inducement of direct infringement of at

least one or more of the claims of the ʼ125 Patent, Bel Power has suffered injury and monetary

damage for which it is entitled to recover damages.


       139.    Unless enjoined, MPS will continue to engage in the inducement of direct

infringement of at least one or more of the claims of the ʼ125 Patent and will cause additional

irreparable injury to Bel Power for which it has no adequate remedy at law.


                                                 37
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 38 of 65




       140.    Upon information and belief, MPS’s inducement of direct infringement of at least

one or more of the claims of the ’125 Patent has been, and continues to be, with full knowledge of

the ’125 Patent, since at least as early as August 2015. See, e.g., supra ¶¶ 35–38.


       141.    Upon information and belief, MPS has deliberately offered, and continues to offer

for sale, Specific Infringing Products with knowledge of their infringement of the ’125 Patent since

at least as early as August 2015. See, e.g., supra ¶¶ 10–13, 44, and Exhibit I.


       142.    MPS’s knowing, willful and deliberate infringement of at least one or more of the

claims of the ’125 Patent, including at least claim 1, in conscious disregard of Bel Power’s rights,

makes this case exceptional within the meaning of 35 U.S.C. § 285, and justifies treble damages

pursuant to 35 U.S.C. § 284, as well as attorneys’ fees pursuant to 35 U.S.C. § 285.


                                            COUNT IX
                    MPS’s Contributory Infringement Of The ’125 Patent

       143.    Bel Power repeats and realleges each and every allegation of the foregoing

Paragraphs 1–142 of this Complaint as if fully set forth herein.


       144.    Pursuant to 35 U.S.C. § 271(c), MPS has indirectly infringed and continues to

indirectly infringe at least one or more of the claims of the ʼ125 Patent by contributing to the direct

infringement by its customers of at least one or more of the claims of the ’125 Patent by selling or

offering to sell to its customers a material or apparatus—MPS’s MPM3695 and the other Specific

Infringing Products —for use in practicing at least one or more of the inventions claimed in the

’125 Patent including but not limited to claim 1. See, e.g., supra ¶¶ 10–13, 44, and Exhibit I.




                                                  38
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 39 of 65




       145.    Upon information and belief, MPS makes, distributes, and/or advertises MPS’s

MPM3695 and the other Specific Infringing Products in this District and elsewhere in the United

States, including through at least MPS’s website and authorized resellers of its power modules.

See, e.g., supra ¶¶ 10–13, 44, and Exhibit I.


       146.    Upon information and belief, MPS’s customers directly infringe at least one or

more of the claims of the ʼ125 Patent by using MPS's MPM3695 and the other Specific Infringing

Products in a manner that infringes at least one or more of the claims of the ’125 Patent. See, e.g.,

supra ¶¶ 10–13, 44, and Exhibit I.


       147.    Upon information and belief, MPS’s customers use MPS’s power modules

including but not limited to at least MPM3695 and the other Specific Infringing Products to

practice each and every element of at least claim 1 of the ʼ125 Patent. For example, MPS’s

customers use MPS’s MPM3695 and the other Specific Infringing Products to implement a power

control system having all the elements of at least claim 1 of the ’125 Patent. See, e.g., supra ¶¶ 10–

13, 44, and Exhibit I. More particularly, upon information and belief, MPS through its employees

works with its customers to integrate at least MPM3695 and the other Specific Infringing Products

into power control systems having all the elements of at least claim 1 of the ’125 Patent.


       148.    Upon information and belief, MPS’s customers use its power modules including

but not limited to MPM3695 and the other Specific Infringing Products to practice each and every

element of at least claims 1, 16, and 23 of the ʼ125 Patent.


       149.    Upon information and belief, MPS has had knowledge of the ʼ125 Patent since at

least as early as August 2015, and has had knowledge of the infringement of at least one or more

of the claims of the ’125 Patent since at least as early as August 2015. See, e.g., supra ¶¶ 35–38.


                                                 39
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 40 of 65




        150.    Upon information and belief, MPS’s power modules including but not limited to

MPM3695 and the other Specific Infringing Products constitute a material component of, or are

material in practicing, at least one or more of the inventions claimed in the ʼ125 Patent. See, e.g.,

supra ¶¶ 10–13, 44, and Exhibit I.


        151.    Upon information and belief, MPS has had knowledge, and continues to have

knowledge, that its MPM3695 and the other Specific Infringing Products are especially made or

adapted for use in an infringement of at least one or more of the claims of the ʼ125 Patent, and are

not a staple article or commodity of commerce suitable for substantial non-infringing use, which

is set out in detail in Exhibit I. See, e.g., supra ¶¶ 10–13, 44, and Exhibit I.


        152.    As a direct and proximate result of MPS’s contributory infringement of at least one

or more of the claims of the ʼ125 Patent, Bel Power has suffered injury and monetary damage for

which it is entitled to recover damages.


        153.    Unless enjoined, MPS will continue to engage in contributory infringement of at

least one or more of the claims of the ʼ125 Patent and will cause additional irreparable injury to

Bel Power for which it has no adequate remedy at law.


        154.    Upon information and belief, MPS’s contributory infringement of at least one or

more of the claims of the ’125 Patent has been, and continues to be, with full knowledge of the

’125 Patent, since at least as early as August 2015. See, e.g., supra ¶¶ 35–38.


        155.    Upon information and belief, MPS has deliberately offered, and continues to offer,

the Specific Infringing Products of the ’125 Patent with knowledge of their infringement since at

least August 2015. See, e.g., supra ¶¶ 10–13, 44, and Exhibit I.



                                                  40
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 41 of 65




       156.    MPS’s knowing, willful and deliberate infringement of at least one or more of the

claims of the ’125 Patent, including at least claims 1, 16 and 23, in conscious disregard of Bel

Power’s rights, makes this case exceptional within the meaning of 35 U.S.C. § 285, and justifies

treble damages pursuant to 35 U.S.C. § 284, as well as attorneys’ fees pursuant to 35 U.S.C. § 285.


                                           COUNT X
                        MPS’s Direct Infringement Of The ’798 Patent

       157.    Bel Power repeats and realleges each and every allegation of the foregoing

Paragraphs 1–156 of this Complaint as if fully set forth herein.


       158.    Pursuant to 35 U.S.C. § 271(a), MPS has directly infringed and continues to directly

infringe the ʼ798 Patent by making, using, selling, offering for sale, and/or importing into the

United States Specific Infringing Products that incorporate or make use of at least one or more of

the inventions claimed in the ʼ798 Patent, including, but not limited to, systems, services, and/or

software incorporating or implementing several MPS power modules including but not limited to

at least MPM3695 and the other Specific Infringing Products. MPS directly infringes at least one

or more of the claims of the ʼ798 Patent, including but not limited to claims 1, 24, and 44 of the

ʼ798 Patent.


       159.    MPS uses its power modules including but not limited to at least MPM3695 and

the other Specific Infringing Products to practice each and every element of at least claims 1, 9,

and 21 of the ʼ798 Patent, including when it makes it Specific Infringing Products and uses those

products in a manner that infringes the Patents-in-Suit, including the testing thereof. See, e.g.,

supra ¶¶ 10–13, 45 and Exhibit J.




                                                41
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 42 of 65




       160.    As a direct and proximate result of MPS’s direct infringement of at least one or

more of the claims of the ʼ798 Patent, Bel Power has suffered injury and monetary damage for

which it is entitled to recover damages.


       161.    Unless enjoined, MPS will continue to engage in direct infringement of at least one

or more of the claims of the ʼ798 Patent and will cause additional irreparable injury to Bel Power

for which it has no adequate remedy at law.


       162.    Upon information and belief, MPS’s direct infringement of at least one or more of

the claims of the ’798 Patent has been, and continues to be, with full knowledge of the ’798 Patent,

since at least as early as August 2015. See, e.g., supra ¶¶ 35–38.


       163.    MPS’s knowing, willful and deliberate infringement of at least one or more of the

claims of the ’798 Patent, including at least claim 21, in conscious disregard of Bel Power’s rights,

makes this case exceptional within the meaning of 35 U.S.C. § 285, and justifies treble damages

pursuant to 35 U.S.C. § 284, as well as attorneys’ fees pursuant to 35 U.S.C. § 285.


                                            COUNT XI
                   MPS’s Inducement Of Infringement Of The ’798 Patent

       164.    Bel Power repeats and realleges each and every allegation of the foregoing

Paragraphs 1–163 of this Complaint as if fully set forth herein.


       165.    Pursuant to 35 U.S.C. § 271(b), MPS has indirectly infringed and continues to

indirectly infringe at least one or more of the claims of the ʼ798 Patent by actively inducing others

to make, use, sell, offer for sale, and/or import into the United States MPS’s power modules

including but not limited to at least MPM3695 and the other Specific Infringing Products in a




                                                 42
           Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 43 of 65




manner that infringes at least one or more of the claims of the ’798 Patent including at least

claim 1.


       166.    Upon information and belief, MPS makes, distributes, and/or advertises MPS’s

power modules including but not limited to MPM3695 and the other Specific Infringing Products

in this District and elsewhere in the United States, including through at least MPS’s website and

authorized resellers of its power modules including through MPS employees in this district. See,

e.g., supra ¶¶ 10–13, 45 and Exhibit J.


       167.    Upon information and belief, MPS’s customers directly infringe at least one or

more of the claims of the ʼ798 Patent including claim 1 by using MPM3695 and the other Specific

Infringing Products in a manner that infringes at least one or more of the claims of the ’798 Patent.

See, e.g., supra ¶¶ 10–13, 45 and Exhibit J.


       168.    Upon information and belief, MPS’s customers use MPS’s power modules

including but not limited to at least MPM3695 and the other Specific Infringing Products to

practice each and every element of at least claim 1 of the ʼ798 Patent. For example, MPS’s

customers use MPM3695 and the other Specific Infringing Products in a manner that infringes at

least claims 1, 9, and 21 of the ’798 Patent. See, e.g., supra ¶¶ 10–13, 45 and Exhibit J.


       169.    Upon information and belief, MPS has had knowledge of the ʼ798 Patent since at

least as early as August 2015, and has had knowledge of the infringement of at least one or more

of the claims of the ’798 Patent since at least as early as that same date. See, e.g., supra ¶¶ 35–38.


       170.    Upon information and belief, MPS has provided, and continues to provide, its

customers with at least MPM3695 and other Specific Infringing Products, each of which are



                                                 43
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 44 of 65




specifically adapted to be utilized in infringing power control systems as set forth in detail in

Exhibit J. MPS knowingly and specifically intends that its customer use MPM3695 and the other

Specific Infringing Products in a manner that infringes at least one or more of the claims of the

ʼ798 Patent. See, e.g., supra ¶¶ 10–13, 45 and Exhibit J.


       171.    Upon information and belief, through its marketing activities, instructions and

directions, and through the sales and offers for sale of MPS’s power modules including but not

limited to at least MPM3695 and the other Specific Infringing Products, MPS, with knowledge of

the ʼ798 Patent and its infringement, has specifically intended for and/or specifically encouraged

and instructed its customers to use, and continues to intend for and/or specifically encourage and

instruct its customers to use, MPS's power modules in a manner that infringes at least one or more

of the claims of the ʼ798 Patent, including specifically in this district. See, e.g., supra ¶¶ 10–13,

45 and Exhibit J.


       172.    Upon information and belief, with knowledge of the ʼ798 Patent and its

infringement, MPS has provided, and continues to provide, support for installing and using

MPM3695 and the other Specific Infringing Products in a manner that infringes at least one or

more of the claims of the ʼ798 Patent. See, e.g., supra ¶¶ 10–13, 45 and Exhibit J.


       173.    Upon information and belief, with knowledge of the ’798 Patent and its

infringement, MPS has specifically encouraged, and continues to specifically encourage,

customers to infringe the ’798 Patent by providing sales and technical support documentation (e.g.,

in the form of product brochures, data sheets, administrator guides, deployment guides, system

configuration guides, etc.) that not only instructs customers on how to use at least MPM3695 and

the other Specific Infringing Products in a manner that infringes at least one or more of the claims



                                                 44
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 45 of 65




of the ’798 Patent, but also promotes users to do so. Moreover, upon information and belief, MPS

has actively assisted and directed, and continues to actively assist and direct, users in deploying

MPS’s power modules in a manner that infringes at least one or more of the claims of the ʼ798

Patent. See, e.g., supra ¶¶ 10–13, 45 and Exhibit J.


       174.    As a direct and proximate result of MPS’s inducement of direct infringement of at

least one or more of the claims of the ʼ798 Patent, Bel Power has suffered injury and monetary

damage for which it is entitled to recover damages.


       175.    Unless enjoined, MPS will continue to engage in the inducement of direct

infringement of at least one or more of the claims of the ʼ798 Patent and will cause additional

irreparable injury to Bel Power for which it has no adequate remedy at law.


       176.    Upon information and belief, MPS’s inducement of direct infringement of at least

one or more of the claims of the ’798 Patent has been, and continues to be, with full knowledge of

the ’798 Patent, since at least as early as August 2015. See, e.g., supra ¶¶ 35–38.


       177.    Upon information and belief, MPS has deliberately offered, and continues to offer

for sale, Specific Infringing Products with knowledge of their infringement of the ’798 Patent since

at least as early as August 2015. See, e.g., supra ¶¶ 10–13, 45 and Exhibit J.


       178.    MPS’s knowing, willful and deliberate infringement of at least one or more of the

claims of the ’798 Patent, including at least claim 1, in conscious disregard of Bel Power’s rights,

makes this case exceptional within the meaning of 35 U.S.C. § 285, and justifies treble damages

pursuant to 35 U.S.C. § 284, as well as attorneys’ fees pursuant to 35 U.S.C. § 285.




                                                45
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 46 of 65




                                            COUNT XII
                    MPS’s Contributory Infringement Of The ’798 Patent

       179.    Bel Power repeats and realleges each and every allegation of the foregoing

Paragraphs 1–178 of this Complaint as if fully set forth herein.


       180.    Pursuant to 35 U.S.C. § 271(c), MPS has indirectly infringed and continues to

indirectly infringe at least one or more of the claims of the ʼ798 Patent by contributing to the direct

infringement by its customers of at least one or more of the claims of the ’798 Patent by selling or

offering to sell to its customers a material or apparatus—MPS’s MPM3695 and the other Specific

Infringing Products —for use in practicing at least one or more of the inventions claimed in the

’798 Patent including but not limited to claim 1. See, e.g., supra ¶¶ 10–13, 45 and Exhibit J.


       181.    Upon information and belief, MPS makes, distributes, and/or advertises MPS’s

MPM3695 and the other Specific Infringing Products in this District and elsewhere in the United

States, including through at least MPS’s website and authorized resellers of its power modules.

See, e.g., supra ¶¶ 10–13, 45 and Exhibit J.


       182.    Upon information and belief, MPS’s customers directly infringe at least one or

more of the claims of the ʼ798 Patent by using MPS's MPM3695 and the other Specific Infringing

Products in a manner that infringes at least one or more of the claims of the ’798 Patent. See, e.g.,

supra ¶¶ 10–13, 45 and Exhibit J.


       183.    Upon information and belief, MPS’s customers use MPS’s power modules

including but not limited to at least MPM3695 and the other Specific Infringing Products to

practice each and every element of at least claim 1 of the ʼ798 Patent. For example, MPS’s

customers use MPS’s MPM3695 and the other Specific Infringing Products to implement a power


                                                  46
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 47 of 65




control system having all the elements of at least claim 1 of the ’798 Patent. See, e.g., supra ¶¶ 10–

13, 45 and Exhibit J. More particularly, upon information and belief, MPS through its employees

works with its customers to integrate at least MPM3695 and the other Specific Infringing Products

into power control systems having all the elements of at least claim 1 of the ’798 Patent.


       184.    Upon information and belief, MPS’s customers use its power modules including

but not limited to MPM3695 and the other Specific Infringing Products to practice each and every

element of at least claim 1, 24, and 44 of the ʼ798 Patent.


       185.    Upon information and belief, MPS has had knowledge of the ʼ798 Patent since at

least as early as August 2015, and has had knowledge of the infringement of at least one or more

of the claims of the ’798 Patent since at least as early as August 2015. See, e.g., supra ¶¶ 35–38.


       186.    Upon information and belief, MPS’s power modules including but not limited to

MPM3695 and the other Specific Infringing Products constitute a material component of, or are

material in practicing, at least one or more of the inventions claimed in the ʼ798 Patent. See, e.g.,

supra ¶¶ 10–13, 45 and Exhibit J.


       187.    Upon information and belief, MPS has had knowledge, and continues to have

knowledge, that its MPM3695 and the other Specific Infringing Products are especially made or

adapted for use in an infringement of at least one or more of the claims of the ʼ798 Patent, and are

not a staple article or commodity of commerce suitable for substantial non-infringing use, which

is set out in detail in Exhibit J. See, e.g., supra ¶¶ 10–13, 45 and Exhibit J.




                                                  47
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 48 of 65




       188.    As a direct and proximate result of MPS’s contributory infringement of at least one

or more of the claims of the ʼ798 Patent, Bel Power has suffered injury and monetary damage for

which it is entitled to recover damages.


       189.    Unless enjoined, MPS will continue to engage in contributory infringement of at

least one or more of the claims of the ʼ798 Patent and will cause additional irreparable injury to

Bel Power for which it has no adequate remedy at law.


       190.    Upon information and belief, MPS’s contributory infringement of at least one or

more of the claims of the ’798 Patent has been, and continues to be, with full knowledge of the

’798 Patent, since at least as early as August 2015. See, e.g., supra ¶¶ 35–38.


       191.    Upon information and belief, MPS has deliberately offered, and continues to offer,

the Specific Infringing Products of the ’798 Patent with knowledge of their infringement since at

least August 2015. See, e.g., supra ¶¶ 10–13, 45 and Exhibit J.


       192.    MPS’s knowing, willful and deliberate infringement of at least one or more of the

claims of the ’798 Patent, including at least claims 1, 24, and 44, in conscious disregard of Bel

Power’s rights, makes this case exceptional within the meaning of 35 U.S.C. § 285, and justifies

treble damages pursuant to 35 U.S.C. § 284, as well as attorneys’ fees pursuant to 35 U.S.C. § 285.


                                           COUNT XIII
                        MPS’s Direct Infringement Of The ’265 Patent

       193.    Bel Power repeats and realleges each and every allegation of the foregoing

Paragraphs 1–192 of this Complaint as if fully set forth herein.




                                                48
           Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 49 of 65




          194.   Pursuant to 35 U.S.C. § 271(a), MPS has directly infringed and continues to directly

infringe the ʼ265 Patent by making, using, selling, offering for sale, and/or importing into the

United States Specific Infringing Products that incorporate or make use of at least one or more of

the inventions claimed in the ʼ265 Patent, including, but not limited to, systems, services, and/or

software incorporating or implementing several MPS power modules including but not limited to

at least MPM3695 and the other Specific Infringing Products. MPS directly infringes at least one

or more of the claims of the ʼ265 Patent, including but not limited to claims 1 and 10 of the ʼ265

Patent.


          195.   MPS uses its power modules including but not limited to at least MPM3695 and

the other Specific Infringing Products to practice each and every element of at least claims 1, 9,

and 21 of the ʼ265 Patent, including when it makes it Specific Infringing Products and uses those

products in a manner that infringes the Patents-in-Suit, including the testing thereof. See, e.g.,

supra ¶¶ 10–13, 46 and Exhibit K.


          196.   As a direct and proximate result of MPS’s direct infringement of at least one or

more of the claims of the ʼ265 Patent, Bel Power has suffered injury and monetary damage for

which it is entitled to recover damages.


          197.   Unless enjoined, MPS will continue to engage in direct infringement of at least one

or more of the claims of the ʼ265 Patent and will cause additional irreparable injury to Bel Power

for which it has no adequate remedy at law.


          198.   Upon information and belief, MPS’s direct infringement of at least one or more of

the claims of the ’265 Patent has been, and continues to be, with full knowledge of the ’265 Patent,

since at least as early as August 2015. See, e.g., supra ¶¶ 35–38.


                                                  49
           Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 50 of 65




       199.    MPS’s knowing, willful and deliberate infringement of at least one or more of the

claims of the ’265 Patent, including at least claim 21, in conscious disregard of Bel Power’s rights,

makes this case exceptional within the meaning of 35 U.S.C. § 285, and justifies treble damages

pursuant to 35 U.S.C. § 284, as well as attorneys’ fees pursuant to 35 U.S.C. § 285.


                                           COUNT XIV
                   MPS’s Inducement Of Infringement Of The ’265 Patent

       200.    Bel Power repeats and realleges each and every allegation of the foregoing

Paragraphs 1–199 of this Complaint as if fully set forth herein.


       201.    Pursuant to 35 U.S.C. § 271(b), MPS has indirectly infringed and continues to

indirectly infringe at least one or more of the claims of the ʼ265 Patent by actively inducing others

to make, use, sell, offer for sale, and/or import into the United States MPS’s power modules

including but not limited to at least MPM3695 and the other Specific Infringing Products in a

manner that infringes at least one or more of the claims of the ’265 Patent including at least

claim 1.


       202.    Upon information and belief, MPS makes, distributes, and/or advertises MPS’s

power modules including but not limited to MPM3695 and the other Specific Infringing Products

in this District and elsewhere in the United States, including through at least MPS’s website and

authorized resellers of its power modules including through MPS employees in this district. See,

e.g., supra ¶¶ 10–13, 46 and Exhibit K.


       203.    Upon information and belief, MPS’s customers directly infringe at least one or

more of the claims of the ʼ265 Patent including claim 1 by using MPM3695 and the other Specific




                                                 50
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 51 of 65




Infringing Products in a manner that infringes at least one or more of the claims of the ’265 Patent.

See, e.g., supra ¶¶ 10–13, 46 and Exhibit K.


       204.    Upon information and belief, MPS’s customers use MPS’s power modules

including but not limited to at least MPM3695 and the other Specific Infringing Products to

practice each and every element of at least claim 1 of the ʼ265 Patent. For example, MPS’s

customers use MPM3695 and the other Specific Infringing Products in a manner that infringes at

least claims 1, 9, and 21 of the ’265 Patent. See, e.g., supra ¶¶ 10–13, 46 and Exhibit K.


       205.    Upon information and belief, MPS has had knowledge of the ʼ265 Patent since at

least as early as August 2015, and has had knowledge of the infringement of at least one or more

of the claims of the ’265 Patent since at least as early as that same date. See, e.g., supra ¶¶ 35–38.


       206.    Upon information and belief, MPS has provided, and continues to provide, its

customers with at least MPM3695 and other Specific Infringing Products, each of which are

specifically adapted to be utilized in infringing power control systems as set forth in detail in

Exhibit K. MPS knowingly and specifically intends that its customer use MPM3695 and the other

Specific Infringing Products in a manner that infringes at least one or more of the claims of the

ʼ265 Patent. See, e.g., supra ¶¶ 10–13, 46 and Exhibit K.


       207.    Upon information and belief, through its marketing activities, instructions and

directions, and through the sales and offers for sale of MPS’s power modules including but not

limited to at least MPM3695 and the other Specific Infringing Products, MPS, with knowledge of

the ʼ265 Patent and its infringement, has specifically intended for and/or specifically encouraged

and instructed its customers to use, and continues to intend for and/or specifically encourage and

instruct its customers to use, MPS's power modules in a manner that infringes at least one or more


                                                 51
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 52 of 65




of the claims of the ʼ265 Patent, including specifically in this district. See, e.g., supra ¶¶ 10–13,

46 and Exhibit K.


       208.    Upon information and belief, with knowledge of the ʼ265 Patent and its

infringement, MPS has provided, and continues to provide, support for installing and using

MPM3695 and the other Specific Infringing Products in a manner that infringes at least one or

more of the claims of the ʼ265 Patent. See, e.g., supra ¶¶ 10–13, 46 and Exhibit K.


       209.    Upon information and belief, with knowledge of the ’265 Patent and its

infringement, MPS has specifically encouraged, and continues to specifically encourage,

customers to infringe the ’265 Patent by providing sales and technical support documentation (e.g.,

in the form of product brochures, data sheets, administrator guides, deployment guides, system

configuration guides, etc.) that not only instructs customers on how to use at least MPM3695 and

the other Specific Infringing Products in a manner that infringes at least one or more of the claims

of the ’265 Patent, but also promotes users to do so. Moreover, upon information and belief, MPS

has actively assisted and directed, and continues to actively assist and direct, users in deploying

MPS’s power modules in a manner that infringes at least one or more of the claims of the ʼ265

Patent. See, e.g., supra ¶¶ 10–13, 46 and Exhibit K.


       210.    As a direct and proximate result of MPS’s inducement of direct infringement of at

least one or more of the claims of the ʼ265 Patent, Bel Power has suffered injury and monetary

damage for which it is entitled to recover damages.


       211.    Unless enjoined, MPS will continue to engage in the inducement of direct

infringement of at least one or more of the claims of the ʼ265 Patent and will cause additional

irreparable injury to Bel Power for which it has no adequate remedy at law.


                                                 52
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 53 of 65




       212.    Upon information and belief, MPS’s inducement of direct infringement of at least

one or more of the claims of the ’265 Patent has been, and continues to be, with full knowledge of

the ’265 Patent, since at least as early as August 2015. See, e.g., supra ¶¶ 35–38.


       213.    Upon information and belief, MPS has deliberately offered, and continues to offer

for sale, Specific Infringing Products with knowledge of their infringement of the ’265 Patent since

at least as early as August 2015. See, e.g., supra ¶¶ 10–13, 46 and Exhibit K.


       214.    MPS’s knowing, willful and deliberate infringement of at least one or more of the

claims of the ’265 Patent, including at least claim 1, in conscious disregard of Bel Power’s rights,

makes this case exceptional within the meaning of 35 U.S.C. § 285, and justifies treble damages

pursuant to 35 U.S.C. § 284, as well as attorneys’ fees pursuant to 35 U.S.C. § 285.


                                            COUNT XV
                    MPS’s Contributory Infringement Of The ’265 Patent

       215.    Bel Power repeats and realleges each and every allegation of the foregoing

Paragraphs 1–213 of this Complaint as if fully set forth herein.


       216.    Pursuant to 35 U.S.C. § 271(c), MPS has indirectly infringed and continues to

indirectly infringe at least one or more of the claims of the ʼ265 Patent by contributing to the direct

infringement by its customers of at least one or more of the claims of the ’265 Patent by selling or

offering to sell to its customers a material or apparatus—MPS’s MPM3695 and the other Specific

Infringing Products —for use in practicing at least one or more of the inventions claimed in the

’265 Patent including but not limited to claim 1. See, e.g., supra ¶¶ 10–13, 46 and Exhibit K.




                                                  53
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 54 of 65




       217.    Upon information and belief, MPS makes, distributes, and/or advertises MPS’s

MPM3695 and the other Specific Infringing Products in this District and elsewhere in the United

States, including through at least MPS’s website and authorized resellers of its power modules.

See, e.g., supra ¶¶ 10–13, 46 and Exhibit K.


       218.    Upon information and belief, MPS’s customers directly infringe at least one or

more of the claims of the ʼ265 Patent by using MPS's MPM3695 and the other Specific Infringing

Products in a manner that infringes at least one or more of the claims of the ’265 Patent. See, e.g.,

supra ¶¶ 10–13, 46 and Exhibit K.


       219.    Upon information and belief, MPS’s customers use MPS’s power modules

including but not limited to at least MPM3695 and the other Specific Infringing Products to

practice each and every element of at least claim 1 of the ʼ265 Patent. For example, MPS’s

customers use MPS’s MPM3695 and the other Specific Infringing Products to implement a power

control system having all the elements of at least claim 1 of the ’265 Patent. See, e.g., supra ¶¶ 10–

13 and Exhibit K. More particularly, upon information and belief, MPS through its employees

works with its customers to integrate at least MPM3695 and the other Specific Infringing Products

into power control systems having all the elements of at least claim 1 of the ’265 Patent.


       220.    Upon information and belief, MPS’s customers use its power modules including

but not limited to MPM3695 and the other Specific Infringing Products to practice each and every

element of at least claim 1 and 10 of the ʼ265 Patent.


       221.    Upon information and belief, MPS has had knowledge of the ʼ265 Patent since at

least as early as August 2015, and has had knowledge of the infringement of at least one or more

of the claims of the ’265 Patent since at least as early as August 2015. See, e.g., supra ¶¶ 35–38.


                                                 54
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 55 of 65




       222.    Upon information and belief, MPS’s power modules including but not limited to

MPM3695 and the other Specific Infringing Products constitute a material component of, or are

material in practicing, at least one or more of the inventions claimed in the ʼ265 Patent. See, e.g.,

supra ¶¶ 10–13, 46 and Exhibit K.


       223.    Upon information and belief, MPS has had knowledge, and continues to have

knowledge, that its MPM3695 and the other Specific Infringing Products are especially made or

adapted for use in an infringement of at least one or more of the claims of the ʼ265 Patent, and are

not a staple article or commodity of commerce suitable for substantial non-infringing use, which

is set out in detail in Exhibit K. See, e.g., supra ¶¶ 10–13, 46 and Exhibit K.


       224.    As a direct and proximate result of MPS’s contributory infringement of at least one

or more of the claims of the ʼ265 Patent, Bel Power has suffered injury and monetary damage for

which it is entitled to recover damages.


       225.    Unless enjoined, MPS will continue to engage in contributory infringement of at

least one or more of the claims of the ʼ265 Patent and will cause additional irreparable injury to

Bel Power for which it has no adequate remedy at law.


       226.    Upon information and belief, MPS’s contributory infringement of at least one or

more of the claims of the ’265 Patent has been, and continues to be, with full knowledge of the

’265 Patent, since at least as early as August 2015. See, e.g., supra ¶¶ 35–38.


       227.    Upon information and belief, MPS has deliberately offered, and continues to offer,

the Specific Infringing Products of the ’265 Patent with knowledge of their infringement since at

least August 2015. See, e.g., supra ¶¶ 10–13, 46 and Exhibit K.



                                                 55
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 56 of 65




       228.    MPS’s knowing, willful and deliberate infringement of at least one or more of the

claims of the ’265 Patent, including at least claims 1 and 10, in conscious disregard of Bel Power’s

rights, makes this case exceptional within the meaning of 35 U.S.C. § 285, and justifies treble

damages pursuant to 35 U.S.C. § 284, as well as attorneys’ fees pursuant to 35 U.S.C. § 285.


                                          COUNT XVI
                        MPS’s Direct Infringement Of The ’617 Patent

       229.    Bel Power repeats and realleges each and every allegation of the foregoing

Paragraphs 1–228 of this Complaint as if fully set forth herein.


       230.    Pursuant to 35 U.S.C. § 271(a), MPS has directly infringed and continues to directly

infringe the ʼ617 Patent by making, using, selling, offering for sale, and/or importing into the

United States Specific Infringing Products that incorporate or make use of at least one or more of

the inventions claimed in the ʼ617 Patent, including, but not limited to, systems, services, and/or

software incorporating or implementing several MPS power modules including but not limited to

at least MPM3695 and the other Specific Infringing Products. MPS directly infringes at least one

or more of the claims of the ʼ617 Patent, including but not limited to claim 1 of the ʼ617 Patent.


       231.    MPS uses its power modules including but not limited to at least MPM3695 and

the other Specific Infringing Products to practice each and every element of at least claims 1, 9,

and 21 of the ʼ617 Patent, including when it makes it Specific Infringing Products and uses those

products in a manner that infringes the Patents-in-Suit, including the testing thereof. See, e.g.,

supra ¶¶ 10–13, 47 and Exhibit L.




                                                56
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 57 of 65




       232.    As a direct and proximate result of MPS’s direct infringement of at least one or

more of the claims of the ʼ617 Patent, Bel Power has suffered injury and monetary damage for

which it is entitled to recover damages.


       233.    Unless enjoined, MPS will continue to engage in direct infringement of at least one

or more of the claims of the ʼ617 Patent and will cause additional irreparable injury to Bel Power

for which it has no adequate remedy at law.


       234.    Upon information and belief, MPS’s direct infringement of at least one or more of

the claims of the ’617 Patent has been, and continues to be, with full knowledge of the ’617 Patent,

since at least as early as August 2015. See, e.g., supra ¶¶ 35–38.


       235.    MPS’s knowing, willful and deliberate infringement of at least one or more of the

claims of the ’617 Patent, including at least claim 21, in conscious disregard of Bel Power’s rights,

makes this case exceptional within the meaning of 35 U.S.C. § 285, and justifies treble damages

pursuant to 35 U.S.C. § 284, as well as attorneys’ fees pursuant to 35 U.S.C. § 285.


                                           COUNT XVII
                   MPS’s Inducement Of Infringement Of The ’617 Patent

       236.    Bel Power repeats and realleges each and every allegation of the foregoing

Paragraphs 1–235 of this Complaint as if fully set forth herein.


       237.    Pursuant to 35 U.S.C. § 271(b), MPS has indirectly infringed and continues to

indirectly infringe at least one or more of the claims of the ʼ617 Patent by actively inducing others

to make, use, sell, offer for sale, and/or import into the United States MPS’s power modules

including but not limited to at least MPM3695 and the other Specific Infringing Products in a




                                                 57
           Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 58 of 65




manner that infringes at least one or more of the claims of the ’617 Patent including at least

claim 1.


       238.    Upon information and belief, MPS makes, distributes, and/or advertises MPS’s

power modules including but not limited to MPM3695 and the other Specific Infringing Products

in this District and elsewhere in the United States, including through at least MPS’s website and

authorized resellers of its power modules including through MPS employees in this district. See,

e.g., supra ¶¶ 10–13, 47 and Exhibit L.


       239.    Upon information and belief, MPS’s customers directly infringe at least one or

more of the claims of the ʼ617 Patent including claim 1 by using MPM3695 and the other Specific

Infringing Products in a manner that infringes at least one or more of the claims of the ’617 Patent.

See, e.g., supra ¶¶ 10–13, 47 and Exhibit L.


       240.    Upon information and belief, MPS’s customers use MPS’s power modules

including but not limited to at least MPM3695 and the other Specific Infringing Products to

practice each and every element of at least claim 1 of the ʼ617 Patent. For example, MPS’s

customers use MPM3695 and the other Specific Infringing Products in a manner that infringes at

least claims 1, 9, and 21 of the ’617 Patent. See, e.g., supra ¶¶ 10–13, 47 and Exhibit L.


       241.    Upon information and belief, MPS has had knowledge of the ʼ617 Patent since at

least as early as August 2015, and has had knowledge of the infringement of at least one or more

of the claims of the ’617 Patent since at least as early as that same date. See, e.g., supra ¶¶ 35–38.


       242.    Upon information and belief, MPS has provided, and continues to provide, its

customers with at least MPM3695 and other Specific Infringing Products, each of which are



                                                 58
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 59 of 65




specifically adapted to be utilized in infringing power control systems as set forth in detail in

Exhibit L. MPS knowingly and specifically intends that its customer use MPM3695 and the other

Specific Infringing Products in a manner that infringes at least one or more of the claims of the

ʼ617 Patent. See, e.g., supra ¶¶ 10–13, 47 and Exhibit L.


       243.    Upon information and belief, through its marketing activities, instructions and

directions, and through the sales and offers for sale of MPS’s power modules including but not

limited to at least MPM3695 and the other Specific Infringing Products, MPS, with knowledge of

the ʼ617 Patent and its infringement, has specifically intended for and/or specifically encouraged

and instructed its customers to use, and continues to intend for and/or specifically encourage and

instruct its customers to use, MPS's power modules in a manner that infringes at least one or more

of the claims of the ʼ617 Patent, including specifically in this district. See, e.g., supra ¶¶ 10–13,

47 and Exhibit L.


       244.    Upon information and belief, with knowledge of the ʼ617 Patent and its

infringement, MPS has provided, and continues to provide, support for installing and using

MPM3695 and the other Specific Infringing Products in a manner that infringes at least one or

more of the claims of the ʼ617 Patent. See, e.g., supra ¶¶ 10–13, 47 and Exhibit L.


       245.    Upon information and belief, with knowledge of the ’617 Patent and its

infringement, MPS has specifically encouraged, and continues to specifically encourage,

customers to infringe the ’617 Patent by providing sales and technical support documentation (e.g.,

in the form of product brochures, data sheets, administrator guides, deployment guides, system

configuration guides, etc.) that not only instructs customers on how to use at least MPM3695 and

the other Specific Infringing Products in a manner that infringes at least one or more of the claims



                                                 59
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 60 of 65




of the ’617 Patent, but also promotes users to do so. Moreover, upon information and belief, MPS

has actively assisted and directed, and continues to actively assist and direct, users in deploying

MPS’s power modules in a manner that infringes at least one or more of the claims of the ʼ617

Patent. See, e.g., supra ¶¶ 10–13, 47 and Exhibit L.


       246.    As a direct and proximate result of MPS’s inducement of direct infringement of at

least one or more of the claims of the ʼ617 Patent, Bel Power has suffered injury and monetary

damage for which it is entitled to recover damages.


       247.    Unless enjoined, MPS will continue to engage in the inducement of direct

infringement of at least one or more of the claims of the ʼ617 Patent and will cause additional

irreparable injury to Bel Power for which it has no adequate remedy at law.


       248.    Upon information and belief, MPS’s inducement of direct infringement of at least

one or more of the claims of the ’617 Patent has been, and continues to be, with full knowledge of

the ’617 Patent, since at least as early as August 2015. See, e.g., supra ¶¶ 35–38.


       249.    Upon information and belief, MPS has deliberately offered, and continues to offer

for sale, Specific Infringing Products with knowledge of their infringement of the ’617 Patent since

at least as early as August 2015. See, e.g., supra ¶¶ 10–13, 47 and Exhibit L.


       250.    MPS’s knowing, willful and deliberate infringement of at least one or more of the

claims of the ’617 Patent, including at least claim 1, in conscious disregard of Bel Power’s rights,

makes this case exceptional within the meaning of 35 U.S.C. § 285, and justifies treble damages

pursuant to 35 U.S.C. § 284, as well as attorneys’ fees pursuant to 35 U.S.C. § 285.




                                                60
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 61 of 65




                                          COUNT XVIII
                    MPS’s Contributory Infringement Of The ’617 Patent

       251.    Bel Power repeats and realleges each and every allegation of the foregoing

Paragraphs 1–250 of this Complaint as if fully set forth herein.


       252.    Pursuant to 35 U.S.C. § 271(c), MPS has indirectly infringed and continues to

indirectly infringe at least one or more of the claims of the ʼ617 Patent by contributing to the direct

infringement by its customers of at least one or more of the claims of the ’617 Patent by selling or

offering to sell to its customers a material or apparatus—MPS’s MPM3695 and the other Specific

Infringing Products —for use in practicing at least one or more of the inventions claimed in the

’617 Patent including but not limited to claim 1. See, e.g., supra ¶¶ 10–13, 47 and Exhibit L.


       253.    Upon information and belief, MPS makes, distributes, and/or advertises MPS’s

MPM3695 and the other Specific Infringing Products in this District and elsewhere in the United

States, including through at least MPS’s website and authorized resellers of its power modules.

See, e.g., supra ¶¶ 10–13, 47 and Exhibit L.


       254.    Upon information and belief, MPS’s customers directly infringe at least one or

more of the claims of the ʼ617 Patent by using MPS's MPM3695 and the other Specific Infringing

Products in a manner that infringes at least one or more of the claims of the ’617 Patent. See, e.g.,

supra ¶¶ 10–13, 47 and Exhibit L.


       255.    Upon information and belief, MPS’s customers use MPS’s power modules

including but not limited to at least MPM3695 and the other Specific Infringing Products to

practice each and every element of at least claim 1 of the ʼ617 Patent. For example, MPS’s

customers use MPS’s MPM3695 and the other Specific Infringing Products to implement a power


                                                  61
         Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 62 of 65




control system having all the elements of at least claim 1 of the ’617 Patent. See, e.g., supra ¶¶ 10–

13 and Exhibit L. More particularly, upon information and belief, MPS through its employees

works with its customers to integrate at least MPM3695 and the other Specific Infringing Products

into power control systems having all the elements of at least claim 1 of the ’617 Patent.


       256.    Upon information and belief, MPS’s customers use its power modules including

but not limited to MPM3695 and the other Specific Infringing Products to practice each and every

element of at least claim 1 of the ʼ617 Patent.


       257.    Upon information and belief, MPS has had knowledge of the ʼ617 Patent since at

least as early as August 2015, and has had knowledge of the infringement of at least one or more

of the claims of the ’617 Patent since at least as early as August 2015. See, e.g., supra ¶¶ 35–38.


       258.    Upon information and belief, MPS’s power modules including but not limited to

MPM3695 and the other Specific Infringing Products constitute a material component of, or are

material in practicing, at least one or more of the inventions claimed in the ʼ617 Patent. See, e.g.,

supra ¶¶ 10–13, 47 and Exhibit L.


       259.    Upon information and belief, MPS has had knowledge, and continues to have

knowledge, that its MPM3695 and the other Specific Infringing Products are especially made or

adapted for use in an infringement of at least one or more of the claims of the ʼ617 Patent, and are

not a staple article or commodity of commerce suitable for substantial non-infringing use, which

is set out in detail in Exhibit L. See, e.g., supra ¶¶ 10–13, 47 and Exhibit L.




                                                  62
           Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 63 of 65




       260.    As a direct and proximate result of MPS’s contributory infringement of at least one

or more of the claims of the ʼ617 Patent, Bel Power has suffered injury and monetary damage for

which it is entitled to recover damages.


       261.    Unless enjoined, MPS will continue to engage in contributory infringement of at

least one or more of the claims of the ʼ617 Patent and will cause additional irreparable injury to

Bel Power for which it has no adequate remedy at law.


       262.    Upon information and belief, MPS’s contributory infringement of at least one or

more of the claims of the ’617 Patent has been, and continues to be, with full knowledge of the

’617 Patent, since at least as early as August 2015. See, e.g., supra ¶¶ 35–38.


       263.    Upon information and belief, MPS has deliberately offered, and continues to offer,

the Specific Infringing Products of the ’617 Patent with knowledge of their infringement since at

least August 2015. See, e.g., supra ¶¶ 10–13, 47 and Exhibit L.


       264.    MPS’s knowing, willful and deliberate infringement of at least one or more of the

claims of the ’617 Patent, including at least claim 1, in conscious disregard of Bel Power’s rights,

makes this case exceptional within the meaning of 35 U.S.C. § 285, and justifies treble damages

pursuant to 35 U.S.C. § 284, as well as attorneys’ fees pursuant to 35 U.S.C. § 285.


       WHEREFORE, Plaintiff Bel Power prays for judgment in its favor and against MPS as

follows:


            A. Adjudging that MPS has directly infringed, actively induced infringement of and

               contributorily infringed at least one or more of the claims of the ʼ999 Patent, the




                                                63
Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 64 of 65




    ’916 Patent, the ’125 Patent, the ’798 Patent, the ’265 Patent and the ’617 Patent,

    in violation of 35 U.S.C. § 271(a), (b) and (c);


 B. Issuing a permanent injunction against MPS’s continued direct and contributory

    infringement of at least one or more of the claims of ʼ999 Patent, the ’916 Patent,

    the ’125 Patent, the ’798 Patent, the ’265 Patent, and the ’617 Patent, as well as

    against continued inducement of infringement of at least one or more of the claims

    of ʼ999 Patent, the ’916 Patent, the ’125 Patent, the ’798 Patent, the ’265 Patent,

    and the ’617 Patent;


 C. Awarding to Bel Power all damages caused by MPS in an amount to be determined

    at trial, but not less than a reasonable royalty;


 D. Finding that MPS’s infringement was willful entitling Bel Power to an award of

    treble damages pursuant to 35 U.S.C. § 284;


 E. Finding that MPS’s infringement constitutes an exceptional case entitling Bel

    Power to an award of its attorneys’ fees pursuant to 35 U.S.C. § 285;


 F. Awarding to Bel Power pre-judgment interest at the maximum legal rate from the

    earliest date allowed until the date of judgment;


 G. Awarding to Bel Power post-judgment interest at the maximum legal rate pursuant

    to 28 U.S.C. § 1961;


 H. Awarding to Bel Power all costs incurred by it in connection with this lawsuit

    pursuant to 28 U.S.C. § 1920; and




                                       64
       Case 6:21-cv-00655-ADA Document 1 Filed 06/23/21 Page 65 of 65




         I. Such other and further relief as the Court may deem just.


                               DEMAND FOR JURY TRIAL

     Plaintiff demands a trial by jury on all causes of action triable by jury.




Dated: June 23, 2021                             Respectfully submitted,


                                                 /s/ Melissa R. Smith

                                                 Melissa R. Smith
                                                 Texas Bar No. 24001351
                                                 melissa@gillamsmithlaw.com
                                                 GILLAM & SMITH, LLP
                                                 303 South Washington Avenue
                                                 Marshall, Texas 75670
                                                 Tel: (903) 934-8450
                                                 Fax: (903) 934-9257

                                                 Brian J. Sodikoff (pro hac vice to be filed)
                                                 KATTEN MUCHIN ROSENMAN LLP
                                                 525 W. Monroe Street
                                                 Suite 1600
                                                 Chicago, IL 60661
                                                 Telephone: (312) 912-5200
                                                 Facsimile: (312) 902-1061
                                                 Brian.sodikoff@kattenlaw.com

                                                 Christopher B. Ferenc (pro hac vice to be
                                                 filed)
                                                 KATTEN MUCHIN ROSENMAN LLP
                                                 2900 K Street, N.W.
                                                 Suite 200
                                                 Washington, D.C. 20007
                                                 Telephone: (202) 625-3500
                                                 Facsimile: (202) 298-7570
                                                 christopher.ferenc@kattenlaw.com

                                                 Attorneys for Plaintiff
                                                 Bel Power Solutions, Inc.




                                               65
